Exhibit 10.1

 

--------------------------------------------------------------------------------

 

REDEVELOPMENT AGREEMENT

 

FOR THE

 

FORSYTH/HANLEY REDEVELOPMENT AREA

 

BETWEEN THE

 

CITY OF CLAYTON, MISSOURI

 

AND

 

CENTENE PLAZA REDEVELOPMENT CORPORATION

 

Dated: December 30, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

Recitals

   1 ARTICLE 1      INCORPORATED ITEMS; DEFINITIONS; EXHIBITS     

1.01

  Items Incorporated into this Agreement; Coordination with Redevelopment Plan
   2

1.02

  Definitions    2

1.03

  Exhibits    3 ARTICLE 2      REDEVELOPMENT PROJECT     

2.01

  Redevelopment Project    4

2.02

  Acquisition    4

2.03

  Acquisition by Condemnation    5

2.04

  Business Assistance    6

2.05

  Notice of Acquisition    7

2.06

  Deadline for Acquisition of Property and Construction of Redevelopment Project
   7

2.07

  Site Plan    8

2.08

  Certificate of Substantial Completion    8

2.09

  Financial Ability    8

2.10

  Removal of Blight    8

2.11

  Insurance    8

2.12

  Redevelopment Project Maintenance    9

2.13

  Changes    9

2.14

  City Access to Redevelopment Project    9

2.15

  Construction/Use Provisions    9

2.16

  Development Expertise    10 ARTICLE 3      FORCE MAJEURE     

3.01

  Force Majeure    10

3.02

  Extensions    10 ARTICLE 4 TAX ABATEMENT AND PAYMENTS IN LIEU OF TAXES

4.01

  Tax Abatement    10

4.02

  Payments in Lieu of Taxes    11

4.03

  Earnings Limitation on Redevelopment Project    13

4.04

  Financial and Annual Reports    13

4.05

  Accounting Practices    14

 

(i)



--------------------------------------------------------------------------------

ARTICLE 5      TRANSFER OF THE REDEVELOPMENT AREA     

5.01

   Corporation’s Right to Transfer the Redevelopment Area    14 ARTICLE 6     
DEFAULT AND REMEDIES     

6.01

   Default and Remedies    14 ARTICLE 7      GENERAL PROVISIONS     

7.01

   Modifications; Successors and Assigns    15

7.02

   Payment of City’s Costs    15

7.03

   Creation of Community Improvement District    16

7.04

   Term of Agreement    16

7.05

   Representatives Not Personally Liable    17

7.06

   Indemnification and Hold Harmless    17

7.07

   Contest of Assessed Valuation    17

7.08

   Notice    18

7.09

   Severability    18

7.10

   Headings    19

7.11

   Recording of Agreement    19

7.12

   Governing Law; Other Applicable Provisions    19

7.13

   Corporation’s Right of Termination    19

7.14

   Counterpart    19

 

Exhibit A - Site Plan

Exhibit B - Legal Description of the Redevelopment Area

Exhibit C - Redevelopment Plan

Exhibit D - Form of Certificate of Substantial Completion

Exhibit E - Transferee Agreement

Exhibit F - Special Development Conditions

 

(ii)



--------------------------------------------------------------------------------

REDEVELOPMENT AGREEMENT

 

THIS REDEVELOPMENT AGREEMENT is made and entered into effective as of the 30th
day of December, 2005, by and between the CITY OF CLAYTON, MISSOURI (the
“City”), a Missouri municipal corporation, and CENTENE PLAZA REDEVELOPMENT
CORPORATION (the “Corporation”), a Missouri urban redevelopment corporation, for
the implementation of the Forsyth/Hanley Redevelopment Plan described herein.
Capitalized terms not otherwise defined herein are defined in Article 1 of this
Agreement.

 

RECITALS

 

  1. Chapter 353 of the Revised Statutes of Missouri, known as The Urban
Redevelopment Corporations Law (the “URC Law”), authorizes the City to approve,
by ordinance, redevelopment plans that allow for the redevelopment of blighted
areas within the City and the granting of tax abatements and exemptions to
encourage such redevelopment.

 

  2. The Board of Aldermen of the City, in recognition that the Redevelopment
Area has not experienced meaningful new private sector investment in recent
years and that the Redevelopment Area is blighted within the meaning of that
term in the URC Law, solicited proposals on April 22, 2005, to facilitate
redevelopment of such area. On May 27, 2005, Centene Corporation (the
“Developer”) submitted a proposal (the “Proposal”) in response thereto.

 

  3. The Proposal calls for three phases of redevelopment: Phase I consists of
the Developer’s acquisition and renovation of the City-owned parking garage and
construction of a pedestrian bridge connecting the garage to the Developer’s
current office building; Phase II consists of construction of a new 16-story
office building to house the Developer’s headquarters and to provide additional
office space for expansion and lease; and Phase III consists of a new office
building for future expansion and lease, retail space and a parking structure.
The Proposal requested that the City provide for partial tax abatement in order
to make the proposed development economically feasible. Subsequent to the
submission of the Proposal, the Developer agreed not to seek tax abatement on
Phase I in return for other redevelopment consideration; consequently, the
Redevelopment Area will consist of only those portions of property relating to
Phase II and Phase III, as described in the Proposal.

 

  4. The Board of Aldermen has: (a) enacted into law Resolution No. 05-31
conveying in fee the City-owned parking garage at 7733 Carondelet Avenue,
(b) enacted into law Ordinance No. 5911, finding the Redevelopment Area to be
blighted within the meaning of Section 353.020(2) of the URC Law, approving the
Redevelopment Plan, and authorizing and directing the City Manager to enter into
this Redevelopment Agreement, and (c) determined that the clearance and
redevelopment provided for in the Redevelopment Plan are necessary for the
public convenience and necessity and that the approval of the Redevelopment Plan
and the activities related thereto are necessary for the preservation of the
public health, safety and welfare.



--------------------------------------------------------------------------------

  5. The Corporation intends to (a) construct or cause to be constructed the
Redevelopment Project within the Redevelopment Area in one or more phases,
(b) acquire property within the Redevelopment Area for the purpose of receiving
tax abatement under the URC Law in one or more phases, and (c) transfer such
property to the Developer for the purpose of operating a commercial office and
retail development in one or more phases.

 

  6. The Corporation is in good standing in the State of Missouri and has
represented that it has the necessary expertise, skill and ability to carry out
the commitments contained in this Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing Recitals (which are
incorporated into this Agreement as an integral part hereof) and the promises,
covenants and agreements contained herein, the City and the Corporation do
hereby agree as follows:

 

ARTICLE 1

INCORPORATED ITEMS; DEFINITIONS; EXHIBITS

 

1.01 Items Incorporated into this Agreement; Coordination with Redevelopment
Plan. The provisions of: (a) the URC Law, (b) the Redevelopment Plan and (c) the
Proposal are hereby incorporated herein by this reference thereto and made in
whole a part of this Agreement. To the extent that any of the provisions of this
Agreement conflict with any of the provisions of the Redevelopment Plan, the
provisions of this Agreement shall control and govern.

 

1.02 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following capitalized words and terms shall have the following meanings:

 

“Affiliate” means any entity that is controlled by the Developer or a
wholly-owned subsidiary of the Developer.

 

“Agreement” means this Redevelopment Agreement.

 

“Authorizing Ordinance” means Ordinance No. 5911 adopted by the City on
December 13, 2005, finding the Redevelopment Area to be blighted within the
meaning of the URC Law, approving the Redevelopment Plan and authorizing this
Agreement.

 

“Building Permit” means any and all demolition, grading and/or building permits
required by the City’s Code of Ordinances to construct all or any portion of the
Redevelopment Project.

 

“Business Assistance Policy” means the relocation policy of the City for the
Redevelopment Area adopted on December 13, 2005, pursuant to Ordinance No. 5910.

 

“Certificate of Substantial Completion” means the Certificate of Substantial
Completion attached hereto as Exhibit D, to be delivered by the Corporation upon
the completion of the Redevelopment Project and each phase thereof, and upon
approval thereof accepted by the City in accordance with Section 2.08 of this
Agreement.

 

“Developer” means Centene Corporation, a Delaware corporation, and its permitted
successors and assigns.

 

-2-



--------------------------------------------------------------------------------

“Effective Date” means the effective date of this Agreement, which shall be the
date written above on page 1.

 

“Phase I” means Phase I of the Developer’s undertakings, as described in the
Proposal (but which is not part of the Redevelopment Project and which is not
included in the Redevelopment Area).

 

“Phase II” means Phase II of the Redevelopment Project, as described in the
Redevelopment Plan.

 

“Phase III” means Phase III of the Redevelopment Project, as described in the
Redevelopment Plan.

 

“Phase III (Forsyth Retail Properties)” means the portion of Phase III of the
Redevelopment Project which consists of the redevelopment of the “Forsyth Retail
Properties,” as described in the Redevelopment Plan.

 

“Phase III (Tower B)” means the portion of Phase III of the Redevelopment
Project which consists of the redevelopment of the “Plaza B Property,” as
described in the Redevelopment Plan.

 

“Proposal” means the proposal submitted by the Developer on May 27, 2005,
relating to the development of the Redevelopment Area.

 

“Redevelopment Area” means all of the real property located within and
comprising the Redevelopment Area as shown on the Site Plan and as more
particularly described on Exhibit B attached hereto, upon which the
Redevelopment Project will be constructed pursuant to this Agreement.

 

“Redevelopment Plan” means the Development Plan for Hanley/Forsyth Redevelopment
Area, approved by the City pursuant to the Authorizing Ordinance, a copy of
which Redevelopment Plan is attached hereto as Exhibit C.

 

“Redevelopment Project” means the project to be constructed by the Corporation
in the Redevelopment Area, which collectively encompasses “Phase II” and “Phase
III” as described in the Proposal, the Redevelopment Plan and the Site Plan.

 

“Site Plan” means the preliminary site plan depicting the Redevelopment Project
attached hereto as Exhibit A, as the same may be changed or amended in
accordance with this Agreement.

 

“URC Law” means The Urban Redevelopment Corporations Law, Chapter 353 of the
Revised Statutes of Missouri, as amended.

 

1.03 Exhibits. The following exhibits are attached to and incorporated into this
Agreement:

 

Exhibit A    Site Plan Exhibit B    Legal Description of the Redevelopment Area
Exhibit C    Redevelopment Plan Exhibit D    Form of Certificate of Substantial
Completion Exhibit E    Form of Transferee Agreement Exhibit F    Special
Development Conditions

 

-3-



--------------------------------------------------------------------------------

ARTICLE 2

REDEVELOPMENT PROJECT

 

2.01 Redevelopment Project. The Corporation shall, in order to eliminate the
conditions that have caused the Redevelopment Area to become “blighted” within
the meaning of the URC Law, but subject to the terms and conditions of this
Agreement, (a) acquire all property within the Redevelopment Area in one or more
phases and (b) develop and construct the Redevelopment Project in one or more
phases in accordance with the Site Plan, the Redevelopment Plan and all
applicable federal, state and local laws, rules, regulations and ordinances.

 

2.02 Acquisition by Negotiation.

 

(a) Reasonable Efforts to Acquire by Negotiation. The Corporation represents and
warrants that, with respect to any property it seeks to acquire within the
Redevelopment Area, the Corporation will make reasonable efforts to acquire the
same by negotiated purchase within the time specified in Section 2.06. With
respect to property in the Redevelopment Area that is acquired by negotiated
sale before the commencement of a jurisdictional hearing as contemplated in
Section 2.03 of this Agreement, the Corporation agrees to pay all of the
seller’s costs and expenses (to the extent deemed reasonable by the City
Manager) associated with the sale of such property, but not to exceed 5% of the
purchase price of the property being acquired.

 

(b) Requirements for Purchase Agreement. Without limiting the generality of the
foregoing subdivision (a), within 60 days after the execution of this Agreement,
the Corporation shall offer to owners of parcels an Purchase Agreement (the
“Purchase Agreement”) which shall include the following terms:

 

(1) A purchase price equal to at least 105% of the appraised value of the parcel
(which shall be exclusive of any relocation benefits to which the owner is
entitled under state law), as evidenced by an appraisal with respect to such
parcel performed subsequent to August 1, 2005, by an independent third-party
appraiser licensed in the State of Missouri who is reasonably acceptable to the
City. The City pre-approves the use of Mueller & Neff Real Estate Appraisers &
Consultants, Inc. as the Corporation’s appraiser. The appraisal shall be
obtained at the Corporation’s sole cost and expense. Prior to the delivery of
the Purchase Agreement to an owner, the Corporation shall provide a copy to the
City Attorney who shall have one week either to approve the form and substance
of the appraisal (i.e., in a customary form and of a professional caliber in
accordance with other appraisals prepared by certified appraisers) or to provide
objections thereto to the Corporation.

 

(2) Unless waived by the owner, the Corporation must provide at least thirty
(30) days’ notice for closing on the property. If the Corporation terminates its
obligation to acquire the property once such notice is given (unless in the
City’s reasonable opinion there is due cause for such termination), all
redevelopment rights granted hereunder, including the rights of eminent domain
and tax abatement, shall expire and terminate.

 

(3) Unless waived by the owner, the owner (and any tenant of the owner) will
have 150 days from closing on the parcel to vacate the property.

 

-4-



--------------------------------------------------------------------------------

(c) Other Information to be Provided. At the time the Purchase Agreement is
submitted to a Property owner, the Corporation shall:

 

(1) Advise the owner in writing of the relocation benefits to which the owner
would be entitled under this Agreement, and (if applicable) advise the owner in
writing that the proposed purchase price includes an express waiver of such
relocation benefits;

 

(2) Advise the owner in writing of the time period for acceptance of the
Purchase Agreement (the “Acceptance Deadline”), which shall not be less than 45
days; and

 

(3) Provide a copy of the Purchase Agreement to the City.

 

(d) Mediation Process.

 

(1) Before the initiation of condemnation proceedings with respect to any parcel
of the property, an owner is entitled to participate in a mediation process by
which an independent third party can facilitate the resolution of any
differences between the owner and the Corporation. To initiate the mediation
process, the owner must notify the City and the Corporation, on or before the
Acceptance Deadline, that the owner does not intend to accept the offer made by
the Corporation under the Purchase Agreement, and that the owner desires to
participate in mediation.

 

(2) Within 7 days after the owner has given notice to the Corporation and to the
City of its desire to participate in mediation, the Corporation and the owner
(or their attorneys) shall select a mediator. The mediator shall be selected
from a list of five mediators provided by United States Arbitration & Mediation
Midwest Inc. If the parties cannot agree on a mediator on the list, then each
party shall eliminate two mediators and the remaining person shall be the
designated mediator. The mediation shall be scheduled within 30 days of the
mediator’s selection.

 

(3) Within one week after the mediator’s selection, the owner must submit to the
Corporation a counteroffer to the offer made by the Corporation under the
Purchase Agreement. Failure to provide a counteroffer shall be deemed a waiver
of the owner’s right to mediation. The mediation shall not exceed one 8-hour
session. The Corporation shall pay for the mediator’s costs and expenses for up
to 8 hours of mediation.

 

(4) To ensure each party is negotiating in good faith, immediately following the
conclusion of any mediation, the mediator shall submit a report to the City
Attorney that shall include the last offer made by each party.

 

(5) The Corporation agrees to cooperate in all reasonable respects to facilitate
the mediation process; provided, if for any reason the parties are unable to
hold or complete the mediation within 45 days after the owner has given notice
to the Corporation and to the City of its desire to participate in mediation, or
if the mediation effort fails to result in an executed Purchase Agreement, the
Corporation can proceed with condemnation as provided in this Agreement.

 

2.03 Acquisition by Condemnation.

 

(a) Covenant to Comply with Statutory Requirements. As a condition to its
authorization hereunder to institute any eminent domain proceedings against an
owner of all or part of the Redevelopment Area, the Corporation hereby covenants
and agrees that it shall first satisfy all jurisdictional prerequisites
necessary for the initiation of such eminent domain proceedings, including the
requirement to negotiate in good faith.

 

-5-



--------------------------------------------------------------------------------

(b) Conditions Precedent. At least fifteen (15) days prior to the initiation of
eminent domain proceedings with respect to any property within the Redevelopment
Area that the Corporation fails to acquire by negotiated purchase in accordance
with Section 2.02, the Corporation shall deliver, at the Corporation’s sole cost
and expense, the following documentation to the City Attorney:

 

(1) The appraisal prepared in connection with the Purchase Agreement provided
pursuant to Section 2.02(b)(1).

 

(2) Evidence that the purchase price offered to the owner of the property was
not less than the greater of (A) 105% of the appraised value of the parcel to be
acquired (as determined by the appraiser referenced in Section 2.02(b)(1)), or
(b) 100% of the County Assessor’s valuation of the parcel to be acquired.

 

(3) If the parcel to be acquired includes businesses that are tenants,
information regarding the terms of each tenant’s lease and the benefits that
each tenant would receive under the Corporation’s most recent proposal to
acquire the property.

 

(4) Evidence of the Corporation’s efforts to acquire such parcel(s) (including
but not limited to evidence of communications or attempts at communications with
the owners of such parcel(s), copies of proposed purchase contracts, offers and
counter-offers, if any, tendered to the owners); provided, the City shall retain
all such documents submitted to the City in connection with the acquisition of
any parcel through eminent domain, as closed records to the extent permitted by
law, including but not limited to the provisions of Chapter 610 of the Revised
Statutes of Missouri, as amended.

 

(c) Information to be Provided to City. During the condemnation proceedings, the
Corporation agrees to consult with the City regarding the prosecution of the
litigation. Advice and consultation with the City shall continue throughout such
proceedings. The City shall, upon initiation of the condemnation proceedings,
designate in writing to the Corporation an individual who is authorized to
represent the City in consultations with the Corporation and its counsel. Upon
the request of the City’s designee, the Corporation shall provide copies of all
pleadings and other documents filed or prepared in conjunction with the
prosecution of the condemnation proceedings for the designee’s inspection. The
Corporation shall pay all costs incurred by the City in connection with any
condemnation action in which the City is named as a third-party defendant.

 

2.04 Business Assistance. The Corporation shall relocate those occupants or
businesses displaced from any portion of the Redevelopment Area acquired by the
Corporation in accordance with and to the extent required by the Business
Assistance Policy, except insofar as otherwise agreed in writing by such
displaced occupant or business and approved in writing by the Corporation; it
being understood and agreed that any displaced occupant or business may waive
his/her/their rights to statutory and other relocation benefits under the
Business Assistance Policy or otherwise. The Corporation understands that the
Business Assistance Policy prohibits the Corporation from displacing businesses
from the Redevelopment Area until the Corporation determines in its good faith
discretion that such property is required for construction of the Redevelopment
Project. The parties hereby acknowledge that the schedule set forth in
Section 2.06(b) hereof for the Corporation’s acquisition of the property in the
Redevelopment Area is intended in part to demonstrate the Corporation’s good
faith intention to pursue the Redevelopment Project, and the Corporation shall
use commercially reasonable efforts to allow tenants and owners currently
operating businesses in the Redevelopment Area to continue operations until the
Corporation determines in its good faith discretion that vacation of such
property is required for construction of the Redevelopment Project.

 

-6-



--------------------------------------------------------------------------------

2.05 Notice of Acquisition.

 

(a) Within thirty (30) days after acquiring any and each parcel of property
within the Redevelopment Area, the Corporation shall provide to the City
(1) written notice (the “Notice of Acquisition”) to the City confirming that it
has acquired title to such property and (2) a copy of the recorded instrument
conveying ownership of such property to the Corporation. The Notice of
Acquisition shall specify the phase of the Redevelopment Project to which such
property relates.

 

(b) The City will not issue a Building Permit for the construction of permanent
buildings and structures to the Corporation or an authorized transferee of the
Corporation for any structure in the Redevelopment Area associated with the
applicable phase until the Corporation submits a Notice of Acquisition to the
City concerning the Corporation’s acquisition of all property within the
applicable phase.

 

2.06 Deadline for Acquisition of Property and Construction of Redevelopment
Project.

 

(a) As of the date hereof, the parties agree that the Developer owns all of the
property (excluding rights-of-way and other publicly-owned property) in the
Redevelopment Area except those located at 7716, 7720, 7730, 7732 and 7736
Forsyth Blvd. The Corporation will cause notice to be provided to the City
within 10 days after either the Corporation or the Developer enters into an
agreement to purchase or obtains a judgment giving such party right to title to
each of said parcels.

 

(b) Subject to Section 3.01 hereof, if the Corporation fails to acquire all
property (excluding rights-of-way and other publicly-owned property) in the
Redevelopment Area within eleven (11) months after the Effective Date, all
redevelopment rights granted hereunder, including the rights of eminent domain
and tax abatement, shall expire and terminate. In addition, upon request of the
Corporation the Board of Aldermen will give reasonable consideration to
eliminating the requirement to acquire all property within the Redevelopment
Area, if the goals of the Agreement (including but not limited to eliminating
the blighting conditions within the Redevelopment Area) can be accomplished
without acquiring one or more specific structures. The date on which the
Corporation has acquired all property (except as otherwise required by the
preceding sentence) in the Redevelopment Area is hereinafter referred to as the
“Final Acquisition Date.” In addition, within 30 days after any commissioners’
award, the Corporation shall either: (1) notify the City that it is terminating
this Agreement; or (2) settle the proceeding; or (3) pay the amount of any
commissioners’ award issued in conjunction with any such condemnation proceeding
to the Clerk of the Circuit Court.

 

(c) Subject to Section 3.01 hereof, if the Corporation fails to commence
construction of Phase II within twenty-seven (27) months after the Effective
Date, all redevelopment rights granted hereunder, including the rights of
eminent domain and tax abatement, shall expire and terminate. For purposes of
this paragraph, “commence construction” means the demolition of all (or
substantially all) of the improvements within Phase II as of the Effective Date
and the pouring of foundations for at least 75% of the new structures within
Phase II, as shown on the Site Plan.

 

(d) Subject to Section 3.01 hereof, if the Corporation fails to commence
construction of Phase III (Forsyth Retail Properties) within thirty-six
(36) months after the Final Acquisition Date, all redevelopment rights granted
hereunder, including the rights of eminent domain and tax abatement, shall
expire and terminate. For purposes of this paragraph, “commence construction”
means the demolition of all (or substantially all) of the improvements within
Phase III (Forsyth Retail Properties) as of the Effective Date and the pouring
of foundations for 100% of the new structures within Phase III (Forsyth Retail
Properties), as shown on the Site Plan.

 

-7-



--------------------------------------------------------------------------------

(e) The parties acknowledge that by operation of Section 4.02(b) of this
Agreement, if the Corporation fails to commence construction of Phase III (Tower
B) within thirty-six (36) months after the Final Acquisition Date, the total
period during which the Corporation is entitled to tax abatement hereunder shall
be shortened in accordance with such Section 4.02(b).

 

2.07 Site Plan. The Corporation may make changes to the Site Plan as site
conditions or other issues of feasibility may dictate or as may be required to
meet the reasonable requests of prospective tenants or as may be necessary or
desirable in the sole determination of the Corporation to enhance the economic
viability of the Redevelopment Project; provided that (a) the Corporation may
not make any material changes to the Site Plan (i.e., changes which either
reduce the square footage or intended uses of the Redevelopment Project by more
than 10% exclusive of reductions required to comply with the City’s Code of
Ordinances), whether individually or in the aggregate, without the advance
written consent of the Board of Aldermen and (b) the Corporation shall obtain
the City’s consent to any changes to the extent required by the City’s Code of
Ordinances. The Corporation shall promptly furnish the City with a current Site
Plan in the event of any changes thereto.

 

2.08 Certificate of Substantial Completion. After substantial completion of
construction of any phase of the Redevelopment Project in accordance with the
Redevelopment Plan, the Corporation shall deliver to the City a Certificate of
Substantial Completion for the applicable phase of the Redevelopment Project in
substantially the form attached hereto as Exhibit D. The City shall sign the
Certificate of Substantial Completion upon the City’s verification that the
representations in such certificate are accurate (which shall not be
unreasonably withheld, conditioned or delayed). The City may issue any and all
appropriate certificates of occupancy in accordance with the City’s ordinances,
even if the City has not yet accepted the Certificate of Substantial Completion.
If the Corporation fails to deliver a Certificate of Substantial Completion to
the City with respect to any phase of the Redevelopment Project in a timely
fashion and the City has issued occupancy certificates with respect to at least
seventy-five percent (75%) of the usable space in such phase of the
Redevelopment Project, the City may at its sole option deem the delivery of such
occupancy certificates to constitute delivery of the Certificate of Substantial
Completion for such phase.

 

2.09 Financial Ability. The Corporation shall submit to the City, prior to the
commencement of construction of any phase or all of the Redevelopment Project,
as applicable, (a) reasonable proof of the Corporation’s financial ability to
complete the Redevelopment Project, and (b) reasonably acceptable performance
and payment bonds and maintenance bonds, as required by the City’s Code of
Ordinances, issued in connection with the public improvements to be constructed
by or at the direction of the Corporation for the Redevelopment Project. The
City and the Corporation shall be named as obligees on the bonds. The City will
not issue a Building Permit for any structure in the Redevelopment Area until
the Corporation submits to the City the items specified in this Section.

 

2.10 Removal of Blight. The Corporation shall clear blight or rehabilitate to
eliminate the physical blight existing in the Redevelopment Area, or to make
adequate provisions satisfactory to the City for the clearance of such blight.
This obligation shall be a covenant running with the land and shall not be
affected by any sale or disposition of the Redevelopment Area. Any purchaser of
property in the Redevelopment Area from the Corporation or any of the
Corporation’s successors in title, who wishes to receive the development rights
and tax abatement granted by this Agreement, shall acquire title subject to this
obligation insofar as it pertains to the land so acquired.

 

2.11 Insurance. Not less than ten (10) days prior to commencement of
construction of each and any portion of the Redevelopment Project, the
Corporation and/or its general contractor shall provide the City with a
certificate of insurance evidencing a commercial general liability insurance
policy with

 

-8-



--------------------------------------------------------------------------------

coverages of not less than $2,234,121 for claims arising out of a single
accident or occurrence and $335,118 for any one person in a single accident or
occurrence, which reflects the current absolute statutory waivers of sovereign
immunity in Sections 537.600 and 537.610 of the Revised Statutes of Missouri, as
amended. Further, the policy shall be adjusted upward annually, to remain at all
times not less than the inflation-adjusted sovereign immunity limits as
published in the Missouri Register on an annual basis by the Department of
Insurance pursuant to Section 537.610 of the Revised Statutes of Missouri, as
amended. The policy shall provide that it may not be cancelled, terminated,
allowed to lapse or be substantially modified without at least thirty (30) days
prior written notice to the City. The City shall be listed as an additional
insured on such certificate. Such policy shall include a severability of
interests clause and the insurance shall be primary with respect to any
applicable insurance maintained by the City. The requirements of this Section
shall terminate for each Phase upon the City’s acceptance of a Certificate of
Substantial Completion for said Phase of the Redevelopment Project.

 

2.12 Redevelopment Project Maintenance. Upon substantial completion of the
Redevelopment Project and so long as this Agreement is in effect, the
Corporation or its successor(s) in interest, as owner or owners of the affected
portion(s) of the Redevelopment Area, shall maintain or cause to be maintained
the buildings and improvements within the Redevelopment Area which it owns in a
good state of repair and in conformity with applicable state and local laws,
ordinances, and regulations.

 

2.13 Changes. The Corporation shall promptly notify the City in writing of any
changes in the location of the Corporation’s principal place of business and of
any other material adverse change in fact or circumstance directly affecting the
Redevelopment Project.

 

2.14 City Access to Redevelopment Project. The City may conduct such periodic
inspections of the Redevelopment Area and the Redevelopment Project as may be
generally provided in the City’s Code of Ordinances. In addition, the
Corporation shall allow any authorized representatives of the City access to the
Redevelopment Area and the Redevelopment Project from time to time upon
reasonable advance notice prior to the completion of the Redevelopment Project
for reasonable inspection thereof. The Corporation shall also allow the City and
its employees, agents and representatives to inspect, upon request, all
architectural, engineering, demolition, construction and other contracts and
documents pertaining to the construction of the Redevelopment Project as the
City determines is reasonable and necessary to verify the Corporation’s
compliance with the terms of this Agreement.

 

2.15 Construction/Use Provisions.

 

(a) The Corporation agrees to construct the Redevelopment Project in accordance
with the City’s Code of Ordinances and with the site development/construction
specifications that are described on Exhibit F hereto. In addition, the
Corporation agrees that the office towers within the Redevelopment Project will
be constructed and maintained in a manner such that they will be classified as
“Class A” or “first-class” office space by commercial real estate brokers. The
Corporation further acknowledges the City’s desire that the Redevelopment
Project be constructed in accordance with standards established by the U.S.
Green Building Council (USGBC) in order to obtain LEED certification, and the
Corporation will, or will cause the Developer to, use commercially reasonable
efforts to incorporate USGBC standards into the design, construction and
maintenance of the Redevelopment Project.

 

(b) The Corporation covenants that the uses in the Redevelopment Area shall at
all times be in accordance with the zoning and subdivision approvals granted by
the City, and all conditions thereof, for the Redevelopment Area.

 

(c) The City agrees to cooperate with the Corporation and to process and timely
consider all applications for governmental approvals as received, all in
accordance with the applicable City ordinances and laws of the State of
Missouri, for the vacation of one or more alleys in the Redevelopment Area and
the granting of other City easements as necessary to implement the Site Plan.

 

-9-



--------------------------------------------------------------------------------

2.16 Development Expertise. The Corporation shall, before May 15, 2006, provide
evidence to the City that the Corporation has entered into a joint venture or
co-developer arrangement with an entity with sufficient expertise to carry out
the retail portion of the Redevelopment Project.

 

ARTICLE 3

FORCE MAJEURE

 

3.01 Force Majeure.

 

(a) Upon satisfaction of the provisions of paragraph (b) of this Section, the
time periods provided for herein shall be extended by the number of days of
delay caused by actions or events beyond the control of the Corporation,
including acts of God, labor disputes, strikes, lockouts, civil disorder, war,
lack of issuance of any permits and/or legal authorization by any governmental
entity necessary for Corporation to proceed with the construction of the
Redevelopment Project, shortage or delay in the shipment of material or fuel,
governmental action, fire, unusually adverse weather conditions, wet soil
conditions, unavoidable casualties, litigation that challenges the Corporation’s
right to acquire property by eminent domain or that contests the designation of
the Redevelopment Area as blighted, or by any other cause which the City Manager
determines may justify the delay; provided that any such occurrences or events
shall not be deemed to exist as to any matter initiated or unreasonably
sustained by Corporation, and further provided that Corporation notifies the
City in writing within thirty (30) days of the commencement of any of the
foregoing events.

 

(b) No event under (a) shall be deemed to exist (1) as to any matter that could
have been avoided by the exercise of due care on the part of the Corporation,
(2) as to any matter initiated or unreasonably sustained by the Corporation, and
(3) unless the Corporation provides the City with a written notice within 30
days of the commencement of such claimed event specifying the event of force
majeure.

 

3.02 Extensions. In addition to any extension permitted pursuant to Section 3.01
of this Agreement, the City may, upon request of the Corporation and approval by
the Board of Aldermen in its sole discretion, extend times within which
development activities are to commence or be completed.

 

ARTICLE 4

TAX ABATEMENT AND PAYMENTS IN LIEU OF TAXES

 

4.01 Tax Abatement. The tax abatement provided in this Section, and the
corresponding payments in lieu of taxes as required by Section 4.02, shall apply
to each phase of the Redevelopment Project, and references in this Section and
in Section 4.02 to the Redevelopment Area shall apply to that portion of the
Redevelopment Area associated with the appropriate phase of the Redevelopment
Project; provided, in no event shall the tax abatement extend longer than 15
years after the Effective Date.

 

(a) First Ten (10) Years. Subject to the provisions of this Agreement, the real
property within the Redevelopment Area shall not be subject to assessment or
payment of general ad valorem taxes imposed by the City, the State of Missouri,
or any political subdivision thereof, for a period of ten (10) years after the
date upon which the Corporation acquires title to such property (but only for so
long as said parcel is used in accordance with the Redevelopment Plan),

 

-10-



--------------------------------------------------------------------------------

except to such extent and in such amount as may be imposed upon such real
property during such period measured solely by the amount of the assessed
valuation of land, exclusive of improvements, during the calendar year preceding
the calendar year during which the Corporation acquired title to such real
property.

 

(b) Next Five (5) Years. Until the earlier of (1) the completion of five
(5) additional years after the first ten (10) years in Section 4.01(a); or
(2) twelve (12) complete calendar years after delivery or deemed delivery of the
Certificate of Substantial Completion, ad valorem taxes upon the real property
within the Redevelopment Area shall be measured by the assessed valuation
thereof as determined by the St. Louis County Assessor upon the basis of not to
exceed fifty percent (50%) of the true value of such real property, including
improvements thereon, nor shall such valuations be increased above fifty percent
(50%) of the true value of said real property from year to year during such
period so long as the Redevelopment Area is used in accordance with this
Agreement and the Redevelopment Plan.

 

(c) Abatement Contingent upon Compliance with Redevelopment Plan. The tax relief
provided in this Section shall be contingent upon the Corporation’s compliance
with the Redevelopment Plan and this Agreement, and shall apply to general ad
valorem taxes only and shall not be deemed or construed to exempt the
Corporation or its successors in interest, in whole or in part, from special
assessments, fees, charges or other taxes that may be imposed by the City or
another governmental unit.

 

(d) Expiration. Upon the expiration of such periods, the real property
comprising the Redevelopment Area shall be subject to assessment and payment of
all ad valorem taxes, based upon the full true value of such real property.

 

4.02 Payments in Lieu of Taxes.

 

(a) Agreement to Make PILOTs. Notwithstanding any provisions of Section 4.01
above and Section 353.110 of the URC Law to the contrary, the Corporation agrees
that, in addition to the ad valorem taxes computed pursuant to Section 4.01
hereinabove, it will pay to the St. Louis County Collector of Revenue
(“Collector”), on or before December 31 of each year during which real property
taxes are abated in accordance with Section 4.01 above, payments in lieu of
taxes (“PILOTs”) according to the following:

 

(1) PILOTs during First Ten (10) Years. During the first ten (10) years of each
phase or all of the Redevelopment Project, as applicable, the Corporation will
make the following PILOTS:

 

(A) Calendar years before and including Substantial Completion:

 

(i) The portion of the PILOTs calculated for the land in the Redevelopment Area
shall equal one hundred percent (100%) of the total assessed valuation of such
land, excluding the value of such land prior to the initiation of the
Redevelopment Project, until the City accepts the Certificate of Substantial
Completion; and

 

(ii) The portion of the PILOTs calculated for the improvements on property in
the Redevelopment Area shall equal one hundred percent (100%) of the total
assessed valuation of the improvements, until the City accepts the Certificate
of Substantial Completion.

 

-11-



--------------------------------------------------------------------------------

(B) Calendar years after Substantial Completion:

 

(i) The portion of the PILOTs calculated for the land in the Redevelopment Area
shall equal fifty percent (50%) of the total assessed valuation of such land,
excluding the value of such land prior to the initiation of the Redevelopment
Project, for each year after the City accepts the Certificate of Substantial
Completion; and

 

(ii) The portion of the PILOTs calculated for the improvements on property in
the Redevelopment Area shall equal fifty percent (50%) of the total assessed
valuation of the improvements, for each year after the City accepts the
Certificate of Substantial Completion.

 

(2) PILOTs during Next Five (5) Years. Until the earlier of (A) the completion
of five (5) additional years after the first ten (10) years in
Section 4.02(a)(1) or (B) twelve (12) complete calendar years after delivery of
the Certificate of Substantial Completion for the Redevelopment Project, the
Corporation shall make PILOTs which, when added to payments made pursuant to
Section 4.01, shall equal fifty percent (50%) of the general ad valorem taxes
that would have been due and payable for both land and improvements in the
absence of the tax abatement provided in Section 4.01.

 

(b) Adjustment of PILOTS for Failure to Maintain Jobs. Centene Corporation will
maintain the following number of Jobs within the Redevelopment Area during the
term of this Agreement:

 

Calendar Year

--------------------------------------------------------------------------------

   Number of Jobs


--------------------------------------------------------------------------------

2006

   336

2007

   436

2008

   567

2009

   738

2010 and Thereafter

   959

 

If Centene Corporation fails to maintain the minimum number of Jobs within the
Redevelopment Area as herein provided, measured by determining the highest
actual number of Jobs during the 90-day period ending on each Test Date, either
Centene Corporation or the Corporation shall make a PILOT payment (in addition
to any payments required under Section 4.02(a)) to the Collector on or before
December 31 of each such calendar year in which Centene Corporation fails to
maintain the required number of Jobs, in an amount equal to:

 

   

A.V.

  100

   X    T.T.L.    X .50 X   

    R.J.-A.J.    

        R.J.

   =    Additional PILOT Payment

 

A.V.    =    assessed valuation of the Corporation’s property in the
Redevelopment Area for Test Date year T.T.L.    =    total of all ad valorem tax
levies of all taxing jurisdictions in which the Redevelopment Area is located
A.J.    =    highest number of Jobs during the 90-day period ending on the Test
Date R.J.    =    required number of Jobs for Test Date year

 

-12-



--------------------------------------------------------------------------------

The Corporation shall perform the calculation set forth in this Section on each
Test Date, and shall promptly provide a copy of such calculation to the City,
accompanied by a written certification of the Corporation that none of the Jobs
included in such calculation is occupied by a person that has been hired for the
primary purpose of satisfying or inflating the calculation of Jobs required by
this Agreement. The Corporation shall also provide to the City, promptly upon
request, any information reasonably required by the City to verify such
calculation. Any resulting increase in Additional PILOT Payments as a result of
such calculation shall be paid for the calendar year in which such Test Date
occurs. In no event shall the PILOT payments as a result of such calculation
exceed the amount of taxes that the Corporation would have been required to pay
during the applicable year in the absence of the adoption of the Development
Plan.

 

For purposes of this Section, (a) “Job” means a full-time equivalent job
position with Centene Corporation of not less than 35 hours per week within the
Redevelopment Area, which shall include normal full-time employee benefits
offered by Centene Corporation, and (b) “Test Date” means October 1 of each
year, beginning on October 1, 2006.

 

(c) Payment, Distribution and Enforcement. The obligation to make the foregoing
PILOTs shall constitute a lien against the Redevelopment Area, enforceable by
the City in the same manner as general real estate taxes. The Board of Aldermen
shall furnish the Collector with a copy of this Agreement. The Collector shall
allocate the revenues received from such PILOTs (whether received under this
Section or any other provision of this Agreement) among applicable taxing
authorities in accordance with Section 353.110.4 of the URC Law.

 

4.03 Earnings Limitation on Redevelopment Project. The net earnings of the
Corporation (and/or any successor owner) from the Redevelopment Project shall be
limited in accordance with the applicable provisions of the URC Law.

 

4.04 Financial and Annual Reports.

 

(a) During the period of tax relief provided in this Agreement for each phase or
all of the Redevelopment Project, as applicable, the Corporation shall provide
annually to the City’s Finance Director, within one hundred twenty (120) days
after the end of the Corporation’s fiscal year, three (3) copies of its detailed
financial report for the preceding year for the Redevelopment Project, examined
by a certified public accountant and containing a certification concerning such
examination. Said financial reports shall disclose:

 

(1) the Corporation’s earnings derived from the Redevelopment Project;

 

(2) the disposition of any net earnings in excess of those permitted by
Section 4.03 above;

 

(3) the interest rate on income debentures, bonds, notes or other evidences of
debt of Corporation;

 

(4) the Corporation’s cost of the Redevelopment Project; and

 

(5) the Corporation’s income and expenses derived from or attributable to the
Redevelopment Project.

 

-13-



--------------------------------------------------------------------------------

(b) If, in the Finance Director’s judgment, the financial reports fail to
provide the information required by this Section in accordance with generally
accepted accounting principles or if a material dispute arises regarding the
information provided in a financial report, and if requested by the City in
writing, the Corporation shall, at its own expense and in an amount agreed by
the Corporation and the City, have an audit made of its books by an auditing
firm to be named by the City and approved by the Corporation, and the findings
of such audit shall be made available to the Finance Director.

 

4.05 Accounting Practices. The Corporation shall establish and maintain
depreciation, obsolescence, and other reserves, and surplus and other accounts,
including a reserve for the payment of taxes and PILOTs, according to recognized
standard accounting practices.

 

ARTICLE 5

TRANSFER OF THE REDEVELOPMENT AREA

 

5.01 Corporation’s Right to Transfer the Redevelopment Area.

 

(a) Sale to Developer. The Corporation may voluntarily sell, lease, assign,
transfer, convey and/or otherwise dispose (hereinafter collectively referred to
as a “Sale”) the Redevelopment Area or any portion thereof to the Developer or
an Affiliate without the City’s prior written consent, but the Corporation shall
provide written notice to the City within ten (10) days following such Sale to
any such entity. Upon a Sale, all of the Corporation’s rights and obligations
hereunder with respect to the subject property, including those concerning tax
abatement and eminent domain, shall transfer to such entity.

 

(b) Sale to Third Party. If the proposed Sale is to a party other than the
Developer or an Affiliate, then the Corporation shall first obtain the City’s
written consent (which consent shall not be unreasonably withheld or delayed).
The City may require that any proposed transferee, other than the Developer or
an Affiliate, demonstrate to the City’s reasonable satisfaction that the
transferee is sufficiently experienced and financially capable in that it has
reasonable financial worth and experience in light of the responsibilities
undertaken. In the event of such a Sale, all rights and obligations of the
Corporation hereunder with respect to the subject property, including those
concerning tax abatement and eminent domain, shall transfer to the transferee.

 

(c) Transferee Agreement. In the event of each transfer of property in the
Redevelopment Area pursuant to Section 5.01(b), the Corporation or its
authorized successors and assigns shall require the proposed transferee to
execute a transferee agreement with the City in substantial compliance with the
form attached as Exhibit E. No Sale shall occur without the prior execution of a
transferee agreement with the City. The parties agree that the intention of each
transferee agreement is to protect the Corporation and the City by ensuring that
all transferees of property within the Redevelopment Area receive actual notice
of the rights, duties and obligations contained in this Agreement prior to
taking ownership, and nothing contained in a transferee agreement that is an
accordance with Exhibit E shall be deemed to impose any rights, duties or
obligations that are not imposed pursuant to this Agreement.

 

ARTICLE 6

DEFAULT AND REMEDIES

 

6.01 Default and Remedies.

 

(a) Event of Default. The occurrence and continuance of any of the following
shall constitute a “Corporation Event of Default”:

 

(1) Centene Corporation fails to maintain its headquarters within the
Redevelopment Area (for purposes of this section the term “headquarters” means
the location at which Centene Corporation maintains its centralized
administrative, management, finance and support functions); or

 

-14-



--------------------------------------------------------------------------------

(2) the Corporation fails to make the punctual payment of the PILOTs on the due
date; or

 

(3) the Corporation fails to timely perform, in all material respects, any
obligation or covenant of the Corporation under this Agreement, and such failure
is not cured to the City’s reasonable satisfaction within thirty (30) days after
the City gives written notice thereof to the Corporation, or if it cannot
reasonably be cured within thirty (30) days, the Corporation is not diligently
proceeding to cure same.

 

(b) Remedies. The City shall have the following remedies upon the occurrence of
a Corporation Event of Default:

 

(1) if the default is under (a)(1) or (a)(3) above, the City’s sole remedy shall
be to terminate this Agreement; and

 

(2) if the default is under (a)(2) above, the City may bring an action for
specific performance to enforce such payments and/or may terminate this
Agreement. In the event of litigation pertaining to the enforcement of such
payments, the losing party shall pay all costs of litigation, including
reasonable attorneys’ fees. In addition, any amounts due hereunder that are not
paid when due shall bear interest at the then applicable statutory interest rate
per annum from the date such payment was first due.

 

(c) Results of Termination. Upon termination of this Agreement pursuant to this
Section, a declaration of abandonment shall be filed with the Recorder of Deeds
of St. Louis County, and the real property included in the Redevelopment Area
shall from that date be subject to assessment and payment of all ad valorem
taxes based on the true full value of such real property.

 

ARTICLE 7

GENERAL PROVISIONS

 

7.01 Modifications; Successors and Assigns. The terms, conditions and provisions
of this Agreement and of the Redevelopment Plan shall not be modified or amended
except by mutual agreement in writing between the City and the Corporation. This
Agreement shall be binding upon and inure to the benefit of the City and the
Corporation and their respective successors and assigns; provided, however, the
Corporation may not assign its rights under this Agreement except in conjunction
with a Sale in accordance with the provisions of Section 5.01 hereof.

 

7.02 Payment of City’s Costs. The Developer has heretofore advanced, pursuant to
a Preliminary Funding Agreement dated as of June 15, 2005, between the City and
the Developer, the sum of $75,000 to assist in the payment of the City’s costs,
fees and expenses (including attorneys’ fees and expenses) incurred with respect
to the approval of the Redevelopment Plan and this Agreement. Within sixty
(60) days after the execution of this Agreement, the City shall provide
Developer with a detailed accounting of the use of funds paid pursuant to the
Preliminary Funding Agreement. To the extent any portion of the funds advanced
by Developer pursuant to the Preliminary Funding Agreement exceeds the

 

-15-



--------------------------------------------------------------------------------

professional service costs, planning costs, legal costs, financial advisor
costs, other consultant costs and administrative costs incurred or charged by
the City associated with the Redevelopment Plan (“City Costs”) as of the
Effective Date, the City shall retain such excess (the “Excess Funds”) in a
separate account and apply such Excess Funds as needed to pay additional City
Costs paid or incurred after the Effective Date and not previously reimbursed.
Upon full disbursement of the Excess Funds to pay City Costs, City shall notify
Developer, and Developer shall reimburse the City for all additional City Costs
paid or incurred by the City and not previously reimbursed, within thirty
(30) days after the City makes written request therefor. This Section shall
survive the expiration or earlier termination of this Agreement. The obligations
of the parties under the Preliminary Funding Agreement are deemed fully
performed and shall be merged into and superseded by this Agreement.

 

7.03 Creation of Community Improvement District.

 

(a) The Corporation and/or the Developer may petition the Board of Aldermen for
the creation of a Community Improvement District (the “District”) pursuant to
Section 67.1401 through 67.1571 of the Revised Statutes of Missouri, as amended
(the “CID Act”), which will encompass all or a portion of the property in the
Redevelopment Area. The parties agree that the District shall be operated in
accordance with the following conditions and limitations:

 

(1) The District will be authorized to impose a special assessment up to the
value of the tax abatement on all redeveloped parcels, to ensure that all
benefited property contributes to offset the extraordinary costs of the
Redevelopment Project.

 

(2) The Corporation shall cause the District, at the request of the City, to
impose a sales tax of up to one percent (1.0%) of gross retail sales in
accordance with the CID Act to pay for public improvements and/or services
mutually agreed upon by the District and the City and benefiting the
Redevelopment Area.

 

(3) The District shall impose no other tax, assessment, toll or charge
whatsoever without the written consent of the City.

 

(4) The District shall maintain its existence until all costs of such District
for which it was created and all outstanding District Obligations, if any, have
been paid in full, at which time such District shall dissolve and the District
Tax shall no longer be levied.

 

(5) The District shall keep accurate records of all revenues received and costs
incurred, and such records shall be open to inspection by the City at all
reasonable times.

 

(b) The City will cooperate with and assist the Corporation and/or the Developer
in all proceedings relating to the creation and certification, as necessary, of
the District. The City shall timely consider and act upon the petition for the
formation of the District and shall appoint directors, if applicable, as such
time as requested by the Corporation and/or the Developer. The Corporation shall
pay or cause to be paid all reasonable costs incurred by the City in connection
with the creation of the District.

 

7.04 Term of Agreement. Unless otherwise terminated pursuant to Section 6.01,
this Agreement shall terminate when no portion of the real property located
within the Redevelopment Area is subject to abatement of general ad valorem
taxes pursuant to Section 4.01 hereof. The rights and privileges given to the
Corporation by this Agreement and the duties and obligations imposed on the
Corporation shall apply only to the Redevelopment Project described in the
Redevelopment Plan. Notwithstanding anything herein to the contrary, any
liability of the Corporation to the City accruing prior to the termination of
this Agreement and remaining unsatisfied at the time of such termination shall
continue and remain actionable beyond such date of termination.

 

-16-



--------------------------------------------------------------------------------

7.05 Representatives Not Personally Liable. No elected or appointed official,
agent, employee or representative of the City shall be personally liable to the
Corporation in the event of any default or breach by any party under this
Agreement, or for any amount which may become due to any party or on any
obligations under the terms of this Agreement.

 

7.06 Indemnification and Hold Harmless. The indemnification and covenants
contained in this Section 7.06 shall survive expiration or earlier termination
of this Agreement. As used in this Section, the term “Corporation” shall include
the authorized successors and assigns of the Corporation.

 

(a) Notwithstanding anything herein to the contrary, the City shall not be
liable to the Corporation for damages or otherwise in the event that all or any
part of the URC Law, the Authorizing Ordinance and/or any other ordinance of the
City adopted in connection with this Agreement or the Redevelopment Plan or
affecting the proposed Redevelopment Project is declared invalid or
unconstitutional in whole or in part by the final (as to which all rights of
appeal have expired or have been exhausted) judgment of any court of competent
jurisdiction.

 

(b) The Corporation hereby agrees that, anything to the contrary herein
notwithstanding, it will defend, indemnify and hold harmless the City, its
governing body members, officers, agents, servants and employees against any and
all claims, demands, actions, causes of action, loss, damage, injury, liability
and/or expense (including attorneys’ fees and court costs) resulting from,
arising out of, or in any way connected with (1) a Corporation Event of Default,
(2) the negligence or intentional misconduct of the Corporation, its employees,
agents, contractors, or subcontractors, or (3) the presence of hazardous wastes,
hazardous materials or other environmental contaminants on any property within
the Redevelopment Area. If the validity or construction of the URC Law, the
Authorizing Ordinance and/or any other ordinance of the City adopted in
connection with this Agreement or the Redevelopment Plan or affecting the
proposed Redevelopment Project is contested in court, the Corporation shall
defend, hold harmless and indemnify the City from and against all claims,
demands and/or liabilities of any kind whatsoever including, without limitation,
any claim for attorneys’ fees and expenses and court costs, and the Corporation
shall pay any monetary judgment and all court costs rendered against the City,
if any. Notwithstanding the foregoing terms of this Section 7.06(b), the
Corporation is not obligated to defend, hold harmless or indemnify the City with
respect to any matter or expense resulting from or arising out of the negligence
or willful misconduct of the City and/or its elected and/or appointed officers,
governing body, members, servants, employees, agents, contractors or
subcontractors.

 

(c) The City and its governing body members, officers, agents, servants and
employees shall not be liable for any damage or injury to the persons or
property of the Corporation or its officers, agents, servants or employees or
any other person who may be about the Redevelopment Area, or to the construction
of the Redevelopment Project, except for matters arising out of the willful
misconduct or negligence of the City or its governing body members, officers,
agents, servants, employees, contractors or subcontractors.

 

7.07 Contest of Assessed Valuation. In consideration for the incentives and
benefits provided by this Agreement, the Corporation agrees that neither it nor
any successor in title or interest to any of the real property within the
Redevelopment Area will challenge, appeal or otherwise make an effort to reduce
the assessed valuation of such real property during any time that the
Redevelopment Project is receiving tax abatement under this Agreement; provided,
the foregoing shall not bind the

 

-17-



--------------------------------------------------------------------------------

Corporation or any successor if the assessed valuation is more than 10% greater
than the projected assessed valuation of such property, as shown in the Tax
Impact Statement for the Redevelopment Area, attached hereto as part of Exhibit
C. If (a) the Corporation or any successor challenges the assessed valuation
pursuant to the provisions in the preceding sentence, and (b) as a result of
such challenge, the assessed valuation is reduced to an amount below the amount
shown in the Tax Impact Statement, the Corporation shall make PILOTs to the
Collector in an amount sufficient to produce the same amount of revenues (i.e.,
taxes and PILOTs) under this Agreement as would otherwise be payable if the
assessed valuation equaled the amount shown in the Tax Impact Statement.

 

7.08 Notices. Whenever notice or other communication is called for herein to be
given or is otherwise given pursuant hereto, it shall be in writing and shall be
personally delivered or sent by registered or certified mail, return receipt
requested, addressed as follows:

 

(a)    If to the City:      City of Clayton      10 N. Bemiston Avenue     
Clayton, Missouri 63105      Attention: Michael A. Schoedel      with a copy to:
     Curtis, Heinz, Garrett & O’Keefe, P.C.      130 South Bemiston, Suite 200  
   St. Louis, Missouri 63105      Attention: Kevin M. O’Keefe (b)    If to the
Corporation:      Centene Plaza Redevelopment Corporation      c/o Centene
Corporation      Centene Place      7711 Carondelet Avenue, Suite 800     
Clayton, Missouri 63105      Attention: James Reh      with a copy to:     
Armstrong Teasdale LLP      One Metropolitan Square, Suite 2600      St. Louis,
Missouri 63102      Attention: James E. Mello

 

All said notices by mail shall be deemed given on the day of deposit in the
mail. A change of designated officer or address may be made by a party by
providing written notice of such request to the other party.

 

7.09 Severability. The provisions of this Agreement shall be deemed severable.
If any provision of this Agreement is found by a court of competent jurisdiction
to be invalid, the remaining provisions of this Agreement shall remain valid
unless the court finds that the valid provisions are so essentially and
inseparably connected with and so dependent upon the invalid provision that it
cannot be presumed that the parties hereto would have agreed to the valid
provisions of this Agreement, or unless the Court finds the valid provisions,
standing alone, are incomplete and incapable of being executed in accordance
with the contracting parries’ intent.

 

-18-



--------------------------------------------------------------------------------

7.10 Headings. The headings and captions of this Agreement are for convenience
and reference only, and in no way define, limit, or describe the scope or intent
of this Agreement or any provision hereof.

 

7.11 Recording of Agreement. The Corporation shall, at its sole expense, record
this Agreement in the real property records of St. Louis County, Missouri. The
rights and obligations set forth herein shall be a covenant running with the
Redevelopment Area throughout the term of this Agreement. No Building Permit
shall be issued for any structure in the Redevelopment Area until proof of such
recording has been provided to the City.

 

7.12 Governing Law; Other Applicable Provisions. This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
Missouri without giving effect to any choice or conflict of law provision or
rule (whether of the State of Missouri or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Missouri. The terms of this Agreement do not usurp or limit the City’s or any
other governmental entity’s exercise of administrative and/or legislative
discretion as to review and approval of land uses, infrastructure improvements,
site plan, architectural elements and related matters.

 

7.13 Corporation’s Right of Termination. At any time prior to commencement of
construction of the Redevelopment Project, the Corporation may, by giving
written notice to the City, abandon the Redevelopment Project and terminate this
Agreement if the Corporation determines in its sole discretion that the
Redevelopment Project is no longer economically feasible. Upon termination of
this Agreement, the parties shall have no further rights or obligations
hereunder except as may expressly survive termination.

 

7.14 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.

 

[Remainder of page intentionally left blank.]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their hands and seals the day and year
first above written.

 

            CITY: ATTEST:       CITY OF CLAYTON

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

      Michael A. Schoedel City Clerk       City Manager             CORPORATION:
            CENTENE PLAZA REDEVELOPMENT             CORPORATION             By:
 

/s/ James E. Reh

--------------------------------------------------------------------------------

            Name:   James E. Reh             Title:   V.P. Facilities Mgmt.

 

Red Agr 12/23/05

 

-20-



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

 

STATE OF MISSOURI   )         )   SS. COUNTY OF ST. LOUIS   )    

 

On this      day of December, 2005, before me appeared MICHAEL A. SCHOEDEL, to
me personally known, who, being by me duly sworn, did say that he is the City
Manager of the CITY OF CLAYTON, MISSOURI, an incorporated political subdivision
of the State of Missouri, and that the seal affixed to the foregoing instrument
is the seal of said city, and said instrument was signed and sealed in behalf of
said City by authority of its Board of Aldermen, and said MICHAEL A. SCHOEDEL
acknowledged said instrument to be the free act and deed of said city.

 

Subscribed and sworn to before me this      day of December, 2005.

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Notary Public

 

My Commission Expires:

 

STATE OF MISSOURI   )         )   SS. COUNTY OF ST. LOUIS   )    

 

On this 28th day of December, 2005, before me appeared James Reh, to me
personally known, who, being by me duly sworn, did say that he is the V.P.
Facilities Mgmt. of CENTENE PLAZA REDEVELOPMENT CORPORATION, an urban
redevelopment corporation organized under the laws of the State of Missouri, and
said instrument was signed in behalf of said corporation by authority of its
Board of Directors, and said James Reh acknowledged said instrument to be the
free act and deed of said corporation.

 

Subscribed and sworn to before me this 28th day of December, 2005.

 

 

--------------------------------------------------------------------------------

Name:

 

Kimerly A. Beard

Notary Public

 

My Commission Expires:

 

-21-



--------------------------------------------------------------------------------

EXHIBIT A

 

SITE PLAN

 

[On file in the Office of the City Manager]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

LEGAL DESCRIPTION OF THE REDEVELOPMENT AREA

 

Phase II

 

Lots 1, 2, 3, 4 and 5 of Langtry’s Subdivision in Clayton, a Subdivision of Lots
4, 5 and 6 of the Resubdivision of the Eastern portion of Block 13 of the Town
(now City) of Clayton, according to plat thereof recorded in Plat Book 25 page
75 of the St. Louis County Recorder’s Office.

 

Phase III

 

Parcel 1:

 

Lots 1, 2 and 3 of the Resubdivision of the Eastern portion of Block 13 of the
Town (now City) of Clayton, in St. Louis County, Missouri, according to the plat
thereof recorded in Plat Book 1 page 125 of the St. Louis County Recorder’s
Office.

 

Parcel 2:

 

The East  1/2 of Lot 19 in Block 13 of the Town of Clayton, according to the
plat thereof recorded in Plat Book 1, Page 7 of the St. Louis County Recorder’s
Office.

 

Parcel 3:

 

The West  1/2 of Lot 19 in Block 13 of the Town of Clayton, according to the
plat thereof recorded in Plat Book 1, Page 7 of the St. Louis County Recorder’s
Office.

 

Parcel 4:

 

Lot 20 in Block 13 of Town (now City) of Clayton, according to the plat thereof
recorded in Plat Book 1 Page 7 of the St. Louis County Records.

 

Parcel 5A:

 

Lot 21 in Block 13 of Town of Clayton, according to the plat thereof recorded in
Plat Book 1 Page 7 of the St. Louis County Records.

 

Parcel 5B:

 

Lot 22 in Block 13 of the Town (now City) of Clayton, according to the plat
thereof recorded in Plat Book 1 Page 11, now 7, of the St. Louis County Records,
fronting 50 feet on the south line of Forsyth Boulevard, by a depth Southwardly
of 190 feet to an alley.

 

Parcel 6:

 

Lot 23 in block 13 of the Town (now City) of Clayton, a subdivision in St. Louis
County, Missouri, according to the plat thereof recorded in plat book 1 page 11
now 7 of the St. Louis County Records.

 

B-1



--------------------------------------------------------------------------------

Parcel 7:

 

Lot 24 in Block 13 of Town (now City) of Clayton, as per plat thereof recorded
in Plat Book 1 Page 7 of the St. Louis County Recorder’s Office.

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT C

 

REDEVELOPMENT PLAN

 

[On File in the Office of the City Clerk]

 

C-1



--------------------------------------------------------------------------------

CENTENE PLAZA REDEVELOPMENT CORPORATION

 

PROPOSED DEVELOPMENT PLAN

 

FOR

 

FORSYTH/HANLEY REDEVELOPMENT AREA

 

Submitted to

City of Clayton, Missouri

Clayton City Council

October 28, 2005



--------------------------------------------------------------------------------

FORSYTH/HANLEY REDEVELOPMENT AREA

PROPOSED DEVELOPMENT PLAN

 

I.    INTRODUCTION    3      Background information on Chapter 353    3      The
proposed redevelopment area and redevelopment project    4 II.    FINDING THAT
THE REDEVELOPMENT AREA IS BLIGHTED    5 III.    DEVELOPMENT PLAN OBJECTIVES    5
IV.    DEVELOPMENT PLAN    6      (a)    Legal Description of the Redevelopment
Area    6      (b)    Description of the Project    6      (c)    No Property to
Public Agencies    8      (d)    Zoning Changes    8      (e)    Street Changes
   9      (f)    Business Relocations    9      (g)    Projects or Relocations
Outside the Redevelopment Area    9      (h)    Financing; Marketability    9  
   (i)    Management    11      (j)    Eminent Domain    11      (k)   
Limitations on Assignment of Project    11      (l)    Reimbursement and
Indemnification Agreements    12      (m)    Current Assessed Values of Parcels
   12      (n)    Tax Abatement Requested; Economic Impact on Tax Base    12  
   (o)    Objectives of Development Plan    13      (p)    Other Information   
13 APPENDICES      1.    LEGAL DESCRIPTIONS OF THE REDEVELOPMENT AREA      2.   
REDEVELOPMENT AREA MAP AND SITE PLAN      3.    BLIGHTING STUDY      4.    TAX
IMPACT STATEMENTS     

 

-2-



--------------------------------------------------------------------------------

I. INTRODUCTION

 

This proposed Development Plan is submitted to the City of Clayton (the “City”)
by the Centene Plaza Redevelopment Corporation (the “Corporation”), an urban
redevelopment corporation organized under and pursuant to the provisions of “The
Urban Redevelopment Corporations Law,” Chapter 353 of the Revised Statutes of
Missouri 2000, as amended (“Chapter 353” or the “Law”) and covers a
redevelopment area of seven (7) parcels containing approximately three and
four-tenths (3.4) acres within a portion of the city block bounded by Forsyth
Road and Carondolet Avenue (North/South) and Bemiston and Hanley Boulevard
(East/West). The boundaries of the Redevelopment Area are displayed on Plate 1
in Appendix 2.

 

Background information on Chapter 353

 

In pursuing the redevelopment of a declining area or to induce the development
of an area that has been deficient in growth and development, the State of
Missouri has provided various statutory tools a municipality may use in order to
initiate private and public development. One such tool is Chapter 353. This
legislation provides for the establishment of a “redevelopment area”. In order
to establish a redevelopment area, the area proposed for designation must be
“blighted” according to the criteria set forth in Chapter 353.

 

Chapter 353 allows cities and counties to (1) identify and designate
redevelopment areas that qualify as “blighted areas”; (2) adopt a Development
Plan that designates the redevelopment area and states the objectives to be
attained and the program to be undertaken; (3) approve a redevelopment
project(s) for implementation of the Development Plan; and (4) utilize the tools
set forth in the Law to assist in reducing or eliminating those conditions that
cause the area to qualify as a redevelopment area. The purpose of establishing a
redevelopment area is to reduce or eliminate blighting conditions, foster
economic and physical improvement, and enhance the tax base of the taxing
jurisdictions that levy taxes within the redevelopment area.

 

Generally, the Law allows municipalities to foster economic and physical
improvements in a redevelopment or project area by granting a developer the
power of eminent domain to provide necessary property acquisition for the
implementation of a Development Plan and redevelopment project. Chapter 353 also
allows municipalities to grant the developer an abatement of the increased
portion of the ad valorem taxes (real estate taxes) that would otherwise result
from the developer’s redevelopment project.

 

The premise underlying the tax abatement portion of Chapter 353 is relatively
straight-forward. Ad valorem taxes in a redevelopment area are expected to
increase over prior levels when there is an increase in development activity.
New development is induced through the ability to abate a percentage of the
incremental ad valorem tax revenue created by the new development to lower
future operating costs of the developer and/or end user.

 

-3-



--------------------------------------------------------------------------------

Chapter 353 allows up to 100% incremental tax abatement for a period of 10 years
and up to 50% incremental tax abatement for the following 15 years. When
incremental tax abatement is approved, local jurisdictions that levy real
property taxes continue to collect the taxes based on the assessed value of the
property prior to the implementation of Chapter 353. If the incremental tax
abatement granted is less than 100%, local jurisdictions also collect taxes on a
portion of the increased assessed value of the property. Following the abatement
period, the assessor reassesses the property and taxes are thereafter based on
the full assessed value of the developed property. Throughout the entire
abatement period, the taxing jurisdictions receive 100% of any new revenues from
economic activity taxes (generally sales and utility taxes) and 100% of any
personal property taxes.

 

Depending on the needs of any particular project, the municipality may require
that the developer make payments in lieu of taxes (PILOTS) which payments are
distributed on a pro rata basis to all local jurisdictions which levy ad valorem
taxes on real property. In addition, the developer and the municipality can
agree to an incremental abatement that is less than the maximum percentages
described above.

 

The proposed redevelopment area and redevelopment project.

 

On April 22, 2005, the City of Clayton requested proposals for redevelopment of
the 7700 block of Forsyth Blvd. and Carondelet Ave., in the heart of the City’s
downtown business district. On May 27, 2005, Centene Corporation (the
“Developer”) submitted a proposal (the “Proposal”) in response thereto. The
Corporation proposes to redevelop the designated Redevelopment Area, to create a
signature project suitable as a location for Centene Corporation’s expanding
headquarters and provide new retail shopping experiences for downtown Clayton.

 

The project will include two, new first-class office buildings total
approximately 560,000 square feet, and additional retail and office space along
Forsyth Blvd. Construction of the facilities will be focused around a
pedestrian-friendly design in order to attract visitors and customers. The
redevelopment project will take full advantage of the Redevelopment Area’s
highly visible and strategic location and significantly strengthen Clayton’s
economy, as well as have a positive impact on the region.

 

The Redevelopment Area includes two parcels currently controlled by the
Developer: a parking garage located at 21 S. Hanley Road (the “Plaza C
Property”) and a building located at 7700 Hanley Road, the former site of a
Library Limited bookstore (the “Plaza B Property”). The Redevelopment Area also
includes five parcels located on Forsyth Blvd., at 7716 and 7718, 7720, 7730,
7732 and 7734, and 7736 Forsyth Blvd., each of which is currently under separate
ownership (collectively, the “Forsyth Retail Properties”). The Plaza B Property,
the Plaza C Property, and the Forsyth Retail Properties are collectively
referred to herein as the “Redevelopment Area.”

 

-4-



--------------------------------------------------------------------------------

The master plan for the redevelopment of the Redevelopment Area and adjacent
property owned by the Developer or its affiliates consists of three phases, set
forth in the Proposal. Phase I consists of the acquisition and renovation of the
parking garage owned by the City at 7733 Carondelet Ave. (the “City Garage”) and
construction of a pedestrian bridge connecting the City Garage to Developer’s
current office building located at 7711 Carondelet, adjacent to the Plaza C
Property. As described in greater detail below, in Phase II, the Corporation
will construct a new 16-story office building on the Plaza C Property to house
Centene Corporation’s headquarters, as well as provide additional office space
for lease (“Tower C”). Phase III is the redevelopment of the Plaza B Property
and the Forsyth Retail Properties, including construction of a new office
building on the Plaza B Property (“Tower B”). Subsequent to the submission of
the Proposal, the Developer agreed not to seek tax abatement on Phase I in
return for other redevelopment consideration; consequently, the Redevelopment
Area will consist of only those portions of property relating to Phase II and
Phase III. Phase II and Phase III of the proposed redevelopment project are
herein referred to collectively as the “Project.” The Corporation’s plans for
each of Phase II and Phase III are described in greater detail later in this
document.

 

The Redevelopment Area legal descriptions and site maps are contained herein as
Appendix 1 and Appendix 2, respectively.

 

II. FINDING THAT REDEVELOPMENT AREA IS A BLIGHTED AREA

 

A blighting study entitled Analysis for the Designation of the Forsyth/Hanley
Redevelopment Area, prepared by Peckham, Guyton, Albers, Viets, Inc. (PGAV), is
attached hereto as Appendix 3.

 

III. DEVELOPMENT PLAN OBJECTIVES

 

The City’s Ordinance No. 6024 (the “Clayton 353 Ordinance”) found that there are
blighted areas in isolated portions of the City. Specifically, the Clayton 353
Ordinance found that certain areas, lots, and structures that, by reason of age,
obsolescence, inadequate or outmoded design or physical deterioration, have
become economic and social liabilities conducive to the ill health, transmission
of disease, crime, or inability to pay reasonable taxes.

 

For the reasons stated in Appendix 3, the Corporation believes that the
Redevelopment Area meets the definition of a blighted area under the Law and
that the Project to be developed pursuant to this proposed Development Plan will
address such blighted conditions by meeting the following objectives:

 

  •   Serve as a catalyst for the removal of blight and reinvestment in the City
of Clayton;

 

  •   Enhance the public health, safety, and welfare of the community by
improving the infrastructure, curing blighting conditions, and encouraging other
public improvements necessary for insuring the Redevelopment Area’s stability
and existing and future redevelopment consistent with this Development Plan;

 

-5-



--------------------------------------------------------------------------------

  •   Stimulate private reinvestment and permanent employment opportunities and
increased demand for services within the Redevelopment Area;

 

  •   Enhance the tax base by inducing development of the Redevelopment Area to
its highest and best use, benefit taxing districts and encourage private
investment in surrounding areas;

 

  •   Provide development/business opportunities in the Redevelopment Area and
surrounding areas;

 

  •   Increase property values of the Redevelopment Area; and

 

  •   Upgrade and refurbish utilities, and other infrastructure facilities
serving the Redevelopment Area.

 

IV. DEVELOPMENT PLAN.

 

The Corporation’s proposed Development Plan is described in this Section.

 

  (a) Legal Description. Legal descriptions for parcels located within the
Redevelopment Area are attached hereto as Appendix 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  (b) Description of the Project.

 

The initial site plan of the Redevelopment Area is attached hereto in Appendix
2.

 

The properties within the Redevelopment Area consist of seven parcels (described
in Appendix 1). The Corporation owns or controls 54% of the Redevelopment Area
and anticipates it will acquire the remaining property through voluntary sale.
Nevertheless, the Corporation must be given the right to condemn properties in
the Redevelopment Area in order to ensure a cohesive, timely development of the
Project.

 

-6-



--------------------------------------------------------------------------------

Project Phase I: The first step in the planned redevelopment is the Developer’s
acquisition and renovation of the City Garage. Developer plans to build a
pedestrian bridge connecting the City Garage to the current Centene office
building located at 7711 Carondelet. Phase I also includes approximately
$2,000,000 in improvements to Centene’s current office building. As noted above,
the Developer has agreed not to seek tax abatement on Phase I in return for
other redevelopment consideration; consequently, the Redevelopment Area will
consist of only those portions of property relating to Phase II and Phase III.

 

Project Phase II: In Phase II of the proposed redevelopment, the Corporation
will demolish the parking structure located on the Plaza C Property. In its
place, the Corporation will construct a 16-story office building with
approximately 290,000 gross square feet. Centene plans to occupy 50 to 60% of
Tower C as its headquarters, and the remaining office space will be leased to
other high quality tenants. During the Phase II construction period, it will be
necessary for all of Centene’s employees to park in the City Garage. Therefore,
public parking in the City Garage may be limited during this construction
period.

 

Project Phase III: Phase III of the Project is the planned redevelopment of the
Plaza B Property and the Forsyth Retail Properties. The largest component of
Phase III consists of office space designed to accommodate the growing needs of
Centene. Tower B is currently planned to contain approximately 271,000 gross
square feet of building area, about 240,000 square feet of which will be office
space, 15,000 square feet of which will be retail space, with the balance to be
used for stair cores, elevators, and other necessary components of the building
which are not occupied by people. During this phase the Corporation, with a
development partner it will choose, will fully investigate and include a greater
emphasis on retail development. Redevelopment of the Forsyth Retail Properties
at 7716 through 7736 Forsyth Blvd. is expected to be included in this phase. All
of the design elements from Phase I through the final phase are designed around
the need for connectivity. Pedestrian friendly connectivity between the streets
and the buildings, from one building to another building, and access to parking
are critical to the redevelopment project and will be incorporated in the plan.
It is anticipated that as much as 50,000 square feet of additional retail space
could be incorporated on Forsyth adjacent to the Plaza B Property.

 

Overall, the Project will be designed with an emphasis on pedestrian friendly
access. It is anticipated that Centene Corporation will have employees in each
of the three office towers on and adjacent to the Redevelopment Area and the
Developer desires for employees to have easy and convenient pedestrian access to
each building, the new retail components, and all parts of the City of Clayton.
As a result of this design focus, all pedestrians approaching the Project,
whether employees, guests, patrons, or customers, will be provided easy access
through its plazas and surrounding sidewalks, and to a planned centralized
parking structure.

 

-7-



--------------------------------------------------------------------------------

  (c) No Property to Public Agencies. No portions of the Redevelopment Area are
proposed to be sold, donated, exchanged or leased to the board of education,
public library board, art museum board or other public agency.

 

  (d) Zoning Changes. A Concept Site Plan for the Redevelopment Area is attached
as Appendix 2 (the “Site Plan”), and includes uses of land and buildings in the
Project, the location, size and height of new building construction and
identification of existing structures to remain, the location of all drives,
curb cuts, sidewalks, and new traffic lanes, service and delivery access, the
location and number of parking spaces, islands, curbs, and a conceptual
landscaping and screening plan. Currently, the Redevelopment Area is located in
the High Density Commercial (“HDC”) District. It is anticipated that as plans
for Phase II and Phase III of the Project are finalized, the properties must be
rezoned to a Planned Unit Development District to better accommodate the mixed
uses and parking requirements anticipated in the Redevelopment Area.

 

Compliance with City Goals and Building Requirements: The Project will address
key goals within the Redevelopment Area set forth in the City’s Business
Districts Master Plan (the “Master Plan”). The Redevelopment Area is part of
Action Area #10, the “Office/Hotel Core,” as described in the Master Plan.
Recommended functions of this Action Area are “high density office uses, hotels
and accompanying public and private parking facilities.” The Project also meets
development objectives established for the Redevelopment Area, because the
Project will:

 

  •   Maintain/upgrade the quality of existing high density development in the
area, by constructing Tower C and Tower B, two high-quality office buildings
which will enhance the image and value of the Redevelopment Area; and

 

  •   Develop mid-block pedestrian linkages in the long blocks comprising this
action area, by constructing the skywalks described above, a spacious plaza
linking the office buildings and connecting sidewalks throughout the
development.

 

The Project Property included in Phase III is also part of Action Area #1, the
“Forsyth Corridor,” as described in the Master Plan. The Corporation recognizes
the City’s vision of Forsyth Boulevard as the “spine” of the City’s Central
Business District, and the City’s focus on retail businesses and a
pedestrian-friendly environment along this main corridor. As described in
further detail above, Phase III will be the construction of Tower B, an office
building, and the redevelopment of the Forsyth Retail Properties. All ground
floor space in the Phase III properties will be retail, as recommended by the
Master Plan and required by the CBD Core Overlay Zoning District. As developed,
the Phase III properties will be pedestrian oriented, with upgraded facades,
entries, signage, window treatments/displays and landscaping. Streetscape
improvements will be installed along Forsyth, Hanley and Carondolet as part of
the Project. New retail

 

-8-



--------------------------------------------------------------------------------

stores along Forsyth, including those in the ground floor of Tower B, will
provide an attractive, busy street level atmosphere consistent with a “Main
Street” environment and the City’s goals for Forsyth Boulevard. Phase III of the
Project will also comply with the other standards for the CBD Core Overlay
Zoning District, including required step-backs and design guidelines.

 

  (e) Street Changes.

 

  1. The Project will meet or exceed all guidelines for landscaping in the
Redevelopment Area, including the planned pedestrian plaza. The walks and patios
will incorporate attractive landscape features such as trees, shrubs, other
plants, fountains and public art.

 

  2. Existing trees will be preserved if possible.

 

  3. The alley extending west from Hanley Road through the former Library
Limited property will be vacated to its intersection with the north/south alley
and direct access from Hanley Road will be eliminated.

 

  4. Crawford, Bunte, Brammeier (“CBB”) has been engaged to review the proposed
Project and any necessary traffic or circulation improvements. CBB has extensive
experience in evaluating and recommending improvements in the Clayton area.
Representatives from CBB have met with the City of Clayton and the St. Louis
County Department of Highways and Traffic regarding the traffic conditions in
and around the Redevelopment Area. The Corporation and the Developer will
continue to cooperate with the City and the County to settle on the best method
of alleviating any anticipated traffic or circulation issues. A formal traffic
study will be prepared and the plans for traffic and circulation improvements
will be modified based on conclusions in that study.

 

  (f) Business Relocations. The parcels with occupied businesses may require
relocation assistance. The Corporation does not know the specific number of
businesses occupying those parcels. With respect to those parcels, the
Corporation will develop and comply with a relocation policy consistent with the
Relocation Policy of the City of Clayton set forth in Clayton Ordinance
No. 6023.

 

  (g) Projects or Relocations Outside the Redevelopment Area. The Corporation
does not know of any projects or relocations outside of the Redevelopment Area
that would be initiated due to the Project.

 

  (h) Financing; Marketability. The proposed financing for the Project consists
of both private and public funds. Total costs are projected to be $77,356,028
for Phase II and $89,565,203 for Phase III. The Corporation initially intends to
finance the real property acquisition with cash, periodically accessing the
capital markets on a project-by-project basis. Subject to reasonable
confidentiality protections, the Corporation will provide the City with evidence
that the Corporation and its affiliates have the capacity to finance the
Project. As the financing and

 

-9-



--------------------------------------------------------------------------------

development plan for the Forsyth Retail Properties is refined, it may be
beneficial to have a number of parties participate as owners, lessees and/or
sub-developers of one or more of these properties. The Corporation, however,
will control the development process. If the Corporation determines a change in
ownership of any portion of the property will facilitate its development, such a
change will be subject to the City’s approval in the City’s commercially
reasonable discretion.

 

Based on estimated Project costs, the Corporation requires public participation
to fund a portion of the costs, in order to make Clayton an overall competitive
location for the Project. The Corporation anticipates utilizing state and local
incentives as critical parts of the Project funding. The availability of a
suitable mix of these incentives is necessary for the Corporation’s commitment
to the Project.

 

The Corporation will work closely with City, St. Louis County, and State of
Missouri officials to cooperatively settle on the public funding approach that
works best for all of the participating political subdivisions.

 

The Corporation further anticipates the following local financial incentives to
play a role in the overall financing:

 

1. Community Improvement District: The Corporation proposes a community
improvement district (“CID”) be formed encompassing the Redevelopment Area. A
CID is authorized under the Community Improvement District Act, Sections
67.1401-67.1571 RSMo, as amended. The CID would provide the Corporation a
mechanism for converting the value of tax abatement under Chapter 353 to a
stream of revenue to be used by the Corporation to offset the cost of various
improvements related to the Project including, but not limited to, the
pedestrian plaza, street improvements and parking facilities. A CID assessment
on real property equal to the value of the tax abatement would be imposed on all
redeveloped parcels regardless of subsequent ownership and/or control to ensure
that all benefited property contribute to offset these extraordinary costs.
Additionally, the CID would be authorized to impose a sales tax of up to 1% in
retail sales within the Project Property. These funds would be applied toward
the same activities as the CID assessment. In the event major improvements to
Hanley Road were undertaken by the City with the participation of other
benefited property owners, the Corporation would consider having the CID sales
tax pooled with the CID sales tax of a larger benefit district to accomplish a
comprehensive Hanley Road solution through Downtown Clayton.

 

2. Missouri Quality Jobs Program: The Corporation expects its affiliates to
qualify and receive benefits from the State of Missouri under the Quality Jobs
Act Program (the “Jobs Program”) in connection with the Project. The Project
will qualify as a “high-impact project” under the Jobs Program, defined as a
project which creates at least 100 new jobs within 2 years. Pursuant to the Jobs
Program, qualified companies may retain an amount from

 

-10-



--------------------------------------------------------------------------------

the withholding tax of the new jobs equal to 3% of new payroll for a period of
five years if the average wage of the new payroll equals or exceeds the county’s
average wage. A qualified company may retain 3.5% of new payroll if the average
wage of the new payroll in any year exceeds 120% of the county’s average wage or
4% of the new payroll if the average wage in any year exceeds 140% of the
county’s average wage. The Missouri Department of Economic Development (the
“DED”) will issue a refundable tax credit for any difference between the benefit
allowed and the withholding tax retained in the event that the withholding tax
is not sufficient to provide the entire benefit due to the qualified company.
The maximum amount of tax credits that can be issued in a calendar year is
$750,000. This amount can be increased to $1,000,000 if the action is proposed
by the DED and approved by the Quality Jobs Advisory Task Force. This tax credit
cannot be carried forward but can be sold. A refund will be issued to the
qualified company if the credits exceed the company’s tax liability. Local
government support is an important part of the Jobs Program. An additional 1% of
new payroll may be retained by a qualified company if local incentives for the
project are between 10% and 24% of the new direct local revenues; 2% of new
payroll may be added if the local incentives are between 25% and 49%; or 3% of
payroll may be added if the local incentives are 50% or more of the new direct
revenue. City participation in the Chapter 353 will substantially enhance the
effectiveness of this program as a funding source for the Project.

 

In addition to cash investment, it is anticipated that construction financing
for the Project will be provided through a local bank. Permanent financing (upon
completion of construction) is expected to be provided by a bank or other
institutional lender.

 

  (i) Management. The following persons will likely be active in or associated
with the management of the Project following the approval of the Development
Plan:

 

Michael F. Neidorff   James E. Reh 7711 Carondelet Avenue,   7711 Carondelet
Avenue, Suite 800   Suite 800 St. Louis, MO 63105   St. Louis, MO 63105

 

  (j) Eminent Domain. The Corporation anticipates that eminent domain rights may
be necessary to acquire certain parcels not owned or controlled by the
Corporation. These parcels represent less than 46% of the total land coverage
within the Redevelopment Area and are described on Appendix 1 as Parcels 2, 3,
4, 5A, 5B, 6, and 7 of Phase III. These parcels include an aggregate area of
approximately 1.38 acres. Efforts have been made and will continue to purchase
these parcels by negotiated agreements. However, the Corporation believes the
sale at a fair and reasonable price from the current owners remains undecided.

 

  (k) Limitations on Assignment of Project. A separate development agreement to
be executed by the Corporation and the City will include reasonable limitations
on the Corporation’s right to assign the Project to ensure that the intention
and purpose of the Project will be carried out.

 

-11-



--------------------------------------------------------------------------------

  (l) Reimbursement and Indemnification Agreements. A separate development
agreement to be executed by the Corporation and the City will include reasonable
reimbursement and indemnification agreements with the City regarding (i) the
City’s costs incurred for evaluating and reviewing of the proposed development
plan and for participating in plan implementation, and (ii) costs or damages
resulting from third-party claims or litigations.

 

  (m) Current Assessed Value of Parcels. The most current assessed value of the
real property located in the Redevelopment Area is shown in Appendix 4. A parcel
identification map identifying the parcels by tax locator numbers is also
included in Appendix 4.

 

  (n) Tax Abatement Requested; Economic Impact on Tax Base.

 

Chapter 353 provides for the creation of a specialized corporation (a “URC”) to
acquire, construct, maintain and operate redevelopment projects. URCs can own
and operate redevelopment projects in areas that qualify. Real property owned by
a URC is eligible for tax abatement.

 

The Corporation is requesting tax abatement pursuant to Section 5 of the Clayton
353 Ordinance. Specifically, the Corporation is requesting for the City to
approve a tax abatement of fifty percent (50%) of the incremental real property
taxes for the Redevelopment Area for up to twelve (12) years following the
completion of Phases II and III, respectively, as more specifically described in
the Redevelopment Agreement to be entered into between the City and the
Corporation. Because the 12-year period for each phase will begin at the
completion of the particular phase, and the construction schedule is staggered,
the total period during which abatement will affect tax revenues is 15 years. In
year 16 and going forward, real property taxes will be payable with respect to
the entire Redevelopment Area based on 100% of the assessed value of the
improved property. Incremental real property taxes refer to the amount of
increase in tax due to higher property valuations occurring in the project area
after completion of the redevelopment. The increase or increment is based on the
amount of real property taxes paid with respect to the affected property in the
“base year,” which is usually the year before work on the redevelopment began.
This approach provides a level of incentives necessary to make this project
feasible. Based upon current tax rates as provided by the City, the Developer’s
estimates of Project costs, and the schedule for phased construction, the
benefit to the Project from this program is $10,702,154 over 15 years, as
reflected in the attached Appendix 4. The City, the Clayton School District and
other taxing jurisdictions will enjoy increased taxes generated as a result of
the Project in an amount superior to those taxes otherwise generated without
this comprehensive redevelopment. Additional local real and personal property
tax revenues will be $24,793,810 over the same 15-year period, as reflected in
the attached Appendix 4. The abatement sought

 

-12-



--------------------------------------------------------------------------------

by the Corporation is less than the maximum abatement levels permitted by
Chapter 353. The City will also gain additional benefit from increased sales and
utility taxes. In 2010, projected to be the first full year after completion and
stabilization of the Project, it is anticipated the Project will generate an
additional $745,000 in city sales tax and an additional $67,256 in utility
taxes.

 

A detailed explanation of the abatement requested and the related tax impact
statement is attached hereto as Appendix 4.

 

  (o) Objectives of the Development Plan. The objectives of the proposed
Development Plan and how those objectives will be implemented through the
Project are stated in Part II of this Development Plan and in the above
provisions of this Part IV.

 

  (p) Other Information.

 

Jobs Impact on City of Clayton: Job retention and creation is a major focal
point of this proposal. Centene projects an increase in full-time employees at
its Clayton headquarters from the current 290 employees to 1,279 by the end of
2010:

 

Year Ending December 31:

--------------------------------------------------------------------------------

   Estimated Number of Employees Projected
for Centene’s Clayton Headquarters


--------------------------------------------------------------------------------

2005

   345

2006

   448

2007

   582

2008

   757

2009

   984

2010

   1,279

 

The new job creation will include positions in administration, finance,
information systems, strategy and business implementation, provider relations,
customer support service, medical management, marketing and communications and
specialty companies. The employment increase reflects an average annual job
growth rate of approximately 30%. Centene’s projected payroll for 2005 is
approximately $22,000,000. It is estimated the new jobs will increase Centene’s
payroll to approximately $110,000,000 in 2010, upon completion and stabilization
of the Project.

 

Centene has a strong record of job growth to support these growth projections.
Between December 2000 and October 7, 2005, the number of Centene employees in
Clayton increased from 45 to 329, an increase of over 600% in less than five
(5) years. Over the same period, total employees nationwide grew from 277 to
1,752, an increase of over 500%. The average wage for these new jobs will exceed
the average wage for St. Louis County.

 

-13-



--------------------------------------------------------------------------------

In addition to the projected employment increase at Centene, newly created
retail space as a result of the Project is estimated to generate approximately
72 new, full-time equivalent (FTE) positions.

 

The Corporation further understands the submission of other information may be
required as part of the City’s review process.

 

Respectfully submitted,

 

    CENTENE PLAZA REDEVELOPMENT CORPORATION     Name:  

/s/ James E. Reh

--------------------------------------------------------------------------------

    Title:  

V.P. Facilities Mgmt.

 

-14-



--------------------------------------------------------------------------------

APPENDIX 1

 

LEGAL DESCRIPTION OF THE REDEVELOPMENT AREA

 

Phase II

 

Lots 1, 2, 3, 4 and 5 of Langtry’s Subdivision in Clayton, a Subdivision of Lots
4, 5 and 6 of the Resubdivision of the Eastern portion of Block 13 of the Town
(now City) of Clayton, according to plat thereof recorded in Plat Book 25 page
75 of the St. Louis County Recorder’s Office.

 

Phase III

 

Parcel 1:

 

Lots 1, 2 and 3 of the Resubdivision of the Eastern portion of Block 13 of the
Town (now City) of Clayton, in St. Louis County, Missouri, according to the plat
thereof recorded in Plat Book 1 page 125 of the St. Louis County Recorder’s
Office.

 

Parcel 2:

 

The East  1/2 of Lot 19 in Block 13 of the Town of Clayton, according to the
plat thereof recorded in Plat Book 1, Page 7 of the St. Louis County Recorder’s
Office.

 

Parcel 3:

 

The West  1/2 of Lot 19 in Block 13 of the Town of Clayton, according to the
plat thereof recorded in Plat Book 1, Page 7 of the St. Louis County Recorder’s
Office.

 

Parcel 4:

 

Lot 20 in Block 13 of Town (now City) of Clayton, according to the plat thereof
recorded in Plat Book 1 Page 7 of the St. Louis County Records.

 

Parcel 5A:

 

Lot 21 in Block 13 of Town of Clayton, according to the plat thereof recorded in
Plat Book 1 Page 7 of the St. Louis County Records.

 

Parcel 5B:

 

Lot 22 in Block 13 of the Town (now City) of Clayton, according to the plat
thereof recorded in Plat Book 1 Page 11, now 7, of the St. Louis County Records,
fronting 50 feet on the south line of Forsyth Boulevard, by a depth Southwardly
of 190 feet to an alley.

 

-15-



--------------------------------------------------------------------------------

Parcel 6:

 

Lot 23 in block 13 of the Town (now City) of Clayton, a subdivision in St. Louis
County, Missouri, according to the plat thereof recorded in plat book 1 page 11
now 7 of the St. Louis County Records.

 

Parcel 7:

 

Lot 24 in Block 13 of Town (now City) of Clayton, as per plat thereof recorded
in Plat Book 1 Page 7 of the St. Louis County Recorder’s Office.

 

-16-



--------------------------------------------------------------------------------

APPENDIX 2

 

REDEVELOPMENT AREA MAP AND SITE PLAN

 

[MAP]

 

-17-



--------------------------------------------------------------------------------

APPENDIX 3

 

BLIGHTING STUDY

 

-18-



--------------------------------------------------------------------------------

APPENDIX 4

 

TAX IMPACT ANALYSIS

 

-19-



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF

CERTIFICATE OF SUBSTANTIAL COMPLETION

 

CERTIFICATE OF SUBSTANTIAL COMPLETION

DELIVERED BY CENTENE PLAZA REDEVELOPMENT CORPORATION

 

The undersigned, Centene Plaza Redevelopment Corporation, a Missouri urban
redevelopment corporation (the “Corporation”), pursuant to that Redevelopment
Agreement dated as of                     , 2005, between the City of Clayton,
Missouri (the “City”) and the Corporation (the “Agreement”), hereby certifies to
the City as follows:

 

1. All of the construction of building(s) located on the parcel legally
described on Appendix A attached hereto and by this reference incorporated
herein (the “Parcel”) has been substantially completed in accordance with the
Agreement.

 

2. The Parcel corresponds to Phase      of the Redevelopment Project. [Use this
paragraph and all other bracketed language below if the Redevelopment Project is
developed in phases; otherwise delete.]

 

3. This Certificate of Substantial Completion is accompanied by the
Redevelopment Project architect’s certificate of substantial completion on AIA
Form G-704 (or the substantial equivalent thereof), a copy of which is attached
hereto as Appendix B and by this reference incorporated herein, certifying that
building(s) [associated with Phase     ] on the Parcel have been substantially
completed in accordance with the Agreement.

 

4. This Certificate of Substantial Completion is being delivered by the
Corporation to the City in accordance with the Agreement to evidence the
Corporation’s satisfaction of all obligations and covenants with respect to
building(s) constructed on the Parcel.

 

5. Shown on Appendix C or otherwise attached hereto are:

 

(a) The name of the record owner of the Parcel,

 

(b) The Parcel identification/locator number (according to the records of the
St. Louis County Assessor);

 

(c) A map showing the location of the Parcel in relation to the Redevelopment
Area (as defined in the Agreement) and identifying each existing building
located on such Parcel; and

 

(d) Identification of the phase of the Redevelopment Project].

 

6. The City’s acceptance (below) or the City’s failure to object in writing to
this Certificate within 60 days of the date of delivery of this Certificate to
the City (which written objection, if any, must be delivered to the Corporation
prior to the end of such 60-day period), and the recordation of this Certificate
with the St. Louis County Recorder, shall evidence the satisfaction of
Corporation’s construction obligations and covenants pursuant to the Agreement
with respect to [Phase      of the Redevelopment Project and] said Parcel.

 

D-1



--------------------------------------------------------------------------------

This Certificate shall be recorded in the office of the St. Louis County
Recorder. This Certificate is given without prejudice to any rights against
third parties which exist as of the date hereof or which may subsequently come
into being.

 

Terms not otherwise defined herein shall have the meaning ascribed to such terms
in the Agreement.

 

IN WITNESS WHEREOF, the undersigned has hereunto set his/her hand this      day
of                     , 20        .

 

CENTENE PLAZA REDEVELOPMENT CORPORATION By:  

 

--------------------------------------------------------------------------------

 

ACCEPTED: CITY OF CLAYTON, MISSOURI By:  

 

--------------------------------------------------------------------------------

(Insert Notary Form(s) and Legal Description)

 

D-2



--------------------------------------------------------------------------------

APPENDIX A

 

[Upon completion of Certificate of Substantial Completion,

insert legal description of property to which the Certificate relates.]

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

 

[Upon completion of Certificate of Substantial Completion,

insert AIA Form G-704 or substantial equivalent thereof.]

 

B-1



--------------------------------------------------------------------------------

APPENDIX C

 

[Upon completion of Certificate of Substantial Completion,

insert information required by Section 4 of the Certificate.]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT E

 

TRANSFEREE AGREEMENT

(Name of Transferee)

 

This TRANSFEREE AGREEMENT (“Transferee Agreement”) is entered into this      day
of                     , 2005, by and between the CITY OF CLAYTON, MISSOURI (the
“City”) and                     , a              corporation (“Transferee”).

 

RECITALS

 

A. The property to be purchased by Transferee as legally described in Exhibit A
attached hereto (the “Property”) is part of the Redevelopment Area under the
Forsyth/Hanley Redevelopment Plan (the “Redevelopment Plan”) approved by the
City pursuant to Ordinance No.              adopted by the Board of Aldermen on
    , 2005 (the “353 Ordinance”).

 

B. The Property is subject to that certain Redevelopment Agreement for the
Forsyth/Hanley Redevelopment Area between the City and the Centene Plaza
Redevelopment Corporation (the “Corporation”), dated                     , 2005,
and recorded in the St. Louis County Recorder of Deeds Office on
                    , 2005, as Document No.             (the “Redevelopment
Agreement”).

 

C.                     , a Missouri              company, is the successor in
interest to Corporation with respect to the Property. [Use if transfer is from
an entity other than Corporation.]

 

D. Sections 5.01(c) and 7.01 of the Redevelopment Agreement require as a
condition precedent to the transfer of property within the boundaries of the
Redevelopment Area (as defined in the Redevelopment Agreement) that the proposed
transferee enter into and deliver to the City this Transferee Agreement,
obligating the Transferee to comply with the requirements of the Redevelopment
Plan and the obligations of the Redevelopment Agreement relating to the
Property.

 

E. The Board of Aldermen has found that Transferee has satisfied the conditions
set forth in Section 5.01 of the Redevelopment Agreement, wherein the Transferee
has demonstrated to the City’s reasonable satisfaction that the Transferee has
(1) prior real estate development experience in Projects similar to the
Redevelopment Project, and (2) reasonable financial worth and management
experience in light of the responsibilities imposed under the Redevelopment
Agreement.

 

F. The parties desire to enter into this Transferee Agreement in order to
satisfy the condition precedent set forth in Sections 5.01(c) and 7.01 of the
Redevelopment Agreement.

 

NOW, THEREFORE, for and in consideration of the promises and the covenants
entered herein, City and Transferee agree as follows:

 

1. The Transferee has entered into a purchase contract with the Corporation, or
an authorized successor and assign, pursuant to which the Transferee will
acquire the Property.

 

2. The Transferee acknowledges that it has been provided with and/or has
reviewed the Redevelopment Plan, the 353 Ordinance, the Redevelopment Agreement
and all other documents associated with the Redevelopment Plan that may be
necessary for the Transferee to make an informed decision regarding purchase of
the Property with respect to the matters set forth in those documents and this
Transferee Agreement.

 

E-1



--------------------------------------------------------------------------------

3. The Transferee acknowledges and agrees that its acquisition of the Property
and the transfer of the Property to the Transferee is subject in all respects to
the Redevelopment Agreement, the Redevelopment Plan, the 353 Ordinance, and the
rights of the City pursuant to the Redevelopment Agreement, and the URC Law (as
defined in the Redevelopment Agreement).

 

4. The Transferee acknowledges that in the event of the sale, lease, sublease,
assignment, or other voluntary or involuntary disposition of any or all of the
Property, the obligations of the Redevelopment Agreement shall continue and
shall inure to and be binding upon the heirs, executors, administrators,
successors and assigns of the respective subsequent transferees as if they were
in every case specifically named and shall be construed as a covenant running
with the land and enforceable as if such purchaser, tenant, transferee or other
possessor thereof were originally a party to and bound by the Redevelopment
Agreement. The Transferee assumes the duty to notify any purchaser, tenant,
transferee or other possessor of the property its rights, duties and obligations
under the Redevelopment Agreement.

 

5. The Transferee acknowledges that its acquisition of the Property, and any
subsequent conveyance, requires the prior written approval of the City so long
as the Redevelopment Agreement is in full force and effect. Pursuant to the
Redevelopment Agreement, the City may require, without limitation, that a
subsequent transferee demonstrate to the City’s reasonable satisfaction that it
has reasonable financial worth and experience in light of the responsibilities
imposed under the Redevelopment Agreement. Transferee acknowledges that its
purchase and any subsequent sale of the Property will be subject to any and all
rights of the City or the Corporation, as are set forth in the Redevelopment
Agreement, the Redevelopment Plan, the 353 Ordinance and the URC Law with
respect to such purchaser or transferee of the Property, whether or not
specifically enumerated herein.

 

6. The parties agree that the intention of this Transferee Agreement is to
ensure that Transferee has actual notice of the rights, duties and obligations
contained in the Redevelopment Agreement prior to taking ownership of the
Property, and nothing contained in this Transferee Agreement shall be deemed to
impose any rights, duties or obligations that are not imposed pursuant to the
Redevelopment Agreement.

 

7. This Transferee Agreement shall be governed by the laws of the State of
Missouri.

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.

 

        CITY OF CLAYTON, MISSOURI ATTEST:            

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

City Clerk       City Manager         [TRANSFEREE],         By:  

 

--------------------------------------------------------------------------------

        [Name]             [Title]    

 

E-



--------------------------------------------------------------------------------

EXHIBIT F

 

SPECIAL DEVELOPMENT CONDITIONS

 

General Objectives

 

The General Objectives of the design guidelines are to provide a brief
description of the City’s expectation regarding several aspects of the project.
Specific regulations pertaining to the below-referenced categories and other
project requirements are governed by the City’s Zoning Ordinance, particularly
the Site Plan Review section and other applicable ordinances, regulations and
standards.

 

  A. Architectural design including size, mass, bulk, color and quality, must be
compatible with the site development and provide continuity for all phases of
the project.

 

  B. Site and building design must respect the adjacent Central Business
District and Carondelet Plaza to the east.

 

  C. Design and materials for all phases of the project must be of the highest
quality and provide the Clayton Central Business District a signature presence
on these pivotal corners.

 

  D. Landscaping must be aesthetically pleasing and functional in screening
uses.

 

  E. Site layout must assure appropriate ingress/egress while diminishing the
impact of traffic associated with the project.

 

  F. Off-site improvements shall be consistent with the already-existing Clayton
design standards for the Central Business District including but not limited to
City Streetscape on sidewalks adjacent to the project.

 

  G. Elements of visual interest to the public shall be included in the project.
Public art, seating areas and similar features shall be included to make the
project inviting to the general public.

 

  H. Signage must be well designed of quality material and in scale with the
development and surrounding uses.

 

Overlay Standards

 

All aspects of the Business District Master Plan, Zoning Ordinance and
Architectural Review Board Standards will be followed for the entire
Redevelopment Area. However, a portion of the area is located in the Central
Business District Overlay Zone as shown below:

 

F-1



--------------------------------------------------------------------------------

LOGO [g36571logo.jpg]

 

The City designated this district as an Overlay Zone in an effort to maintain
and enhance the “pedestrian scale” of the area. To accomplish this goal and
provide for high quality development compatible with the Clayton Central
Business District, the following conditions must be met:

 

  1. For buildings permitted to exceed the maximum height through the planned
unit development process, a 15-foot step-back (upper story building setback)
shall be provided beginning at the third story level or thirty (30) feet above
grade, whichever is less. However, the Plan Commission shall have the authority
to require a different step-back(s) for buildings dependent upon building
height, lot size and other relevant factors. Step-backs shall be proportional to
the amount of building height. The upper story step-back shall be provided along
all building elevations with street frontage, excluding alleys.

 

  2. Footprint geometry must be square and true with the roadway to the extent
possible. Odd shapes and building orientation which compete with the total urban
setting should be avoided.

 

  3. For properties within the CBD Core Overlay District, all ground floor uses
must be retail in nature, but may include personal care services.

 

  4. Party wall development should be encouraged to ensure a continuous building
façade.

 

  5. Building skylines should provide interest through introduction of
compatible shapes and roof forms. Long interrupted cornices should be avoided.

 

  6. Façade relief should be incorporated into all building elevations. Blank
walls, long horizontal openings, odd shapes and glass walls should be avoided.

 

F-2



--------------------------------------------------------------------------------

  7. Street level (ground floor) elevation facing the street should be
storefront architecture with large show windows interrupted at regular intervals
with building piers and generous entrances. Blank walls, long uninterrupted show
windows, odd shaped and small show windows should be avoided.

 

  8. Parking structures abutting the street must have ground level retail,
personal care services, dry cleaning facilities, food and beverage service uses,
consumer service offices (limited to financial institutions including banks,
savings and loans, and credit unions, retail offices and travel agencies), or
governmental offices facing the sidewalk. The upper story must be of design,
material and color compatible with the urban setting of the Central Business
District.

 

Building Design – Entire Project

 

The purpose of the Building Design Guidelines is to promote high quality
development that enhances the aesthetics of the Clayton Central Business
District and encourage creativity. These Guidelines serve as a supplement to
existing zoning regulations, Architectural Review Guidelines and Building Codes,
and must be satisfied with respect to all aspects of the Redevelopment Project:

 

  1. Material and design must be of the highest quality to assure this project
is considered a signature development for this pivotal corner.

 

  2. Architectural design must be compatible with the existing development
within the area, and to the east at Carondelet Plaza.

 

  3. Variations of detail, form and siting shall be used to provide visual
interest. Architectural detail on the ground floor, window trim and roofline
shall provide unique styling.

 

  4. All elevations, including the rear of the structures, shall be similar in
design and material so as to assure building continuity from all directions.

 

  5. Window openings shall be incorporated into all building elevations. Blank
walls, long, horizontal openings and odd shaped windows shall be avoided.

 

  6. Parking garages must be located above or below the ground floor retail
level. The design of the parking garage shall blend with the building and
contain identical architectural features.

 

  7. All roof and ground mechanical equipment shall be screened so as to conform
in design, color and texture with the overall architectural treatment of the
structure.

 

Site Access, Circulation and Traffic Control

 

The location and orientation of site access will be evaluated as part of a
traffic study to be performed on the City’s behalf by Crawford, Bunte &
Brammeier (CBB). CBB will research and provide recommendations related to the
building site, adjacent developments, engineering consideration, circulation
patterns and impact of curb-cut placement on the traffic flow on Forsyth
Boulevard, Carondelet, and Hanley Road. In addition, site access issues will
consider the following:

 

  1. This development will likely require the widening of Hanley Road or Forsyth
Boulevard or both to mitigate the impact of additional traffic at this location.

 

F-3



--------------------------------------------------------------------------------

  2. The plan must provide assurance that the developer will design the site for
safe traffic movements into and exiting the site.

 

  3. Conflict between vehicular areas and pedestrian crossings must be
alleviated by the appropriate placement of the curb-cut(s).

 

  4. Parking facilities must have adequate interior circulation. Parking stall
placement, size, provisions for handicapped parking, and travel aisle(s) must
meet City codes.

 

  5. Driveway and garage entrances must be compatible and efficient with the
site layout and surrounding area.

 

  6. Service and loading areas must be located at the rear of the building
accessible from the alley.

 

  7. Surface parking should be limited and placed to the rear of buildings and
screened from public view.

 

Landscaping

 

Significant landscaping shall be incorporated throughout the development area to
create a pleasing environment. A landscape plan prepared by a landscape
architect or certified arborist must be submitted as part of the site plan
review process. The landscape plan must depict existing trees to be removed,
trees to be replaced and new tree plantings per caliper and species. The
landscape plan must also depict other existing and proposed landscaping (i.e.
bushes, grassy areas). The following landscape guidelines shall be incorporated:

 

  1. Existing vegetation, where appropriate, should be retained and incorporated
into the overall landscape design.

 

  2. Parking areas must be screened with dense plantings with an emphasis on the
use of evergreen species as the primary plant material.

 

  3. Trash areas must be screened with a wood fence or masonry enclosure with
dense landscaping at the perimeter.

 

  4. Where possible, plant material must be placed intermittently along building
frontages, retaining walls, fences and other linear structures.

 

  5. To promote the healthy growth of the plantings, all landscaped areas and
turf must be irrigated.

 

  6. Trees that are removed will require replacement on a caliper-per-caliper
basis.

 

  7. The City’s tree protection standards will apply to all remaining existing
trees (including street trees) to ensure survival during construction.

 

  8. Deciduous trees must be a minimum diameter of 3-inches. Upright evergreens
must be a minimum height of 6-feet.

 

F-4



--------------------------------------------------------------------------------

Signage

 

Signage is an important architectural detail that reflects upon the integrity of
the project. Signage should be designed in a coordinated manner throughout the
development area to provide business identification and direction. Size and
placement of signage must be consistent with the City’s Sign Ordinance and is
subject to Architectural Review Board approval. Additional considerations are as
follows:

 

  1. The signage location, size, size and orientation shall not impair
visibility or distract motorists.

 

  2. No flashing, rotating, revolving, animated or changeable copy signage shall
be allowed. A-frame signage is prohibited.

 

Public Art and Public Space

 

This development will utilize a Planning Unit Development (PUD) process that
requires public benefit. Some of that benefit can be met by providing
significant pieces of public art and encouraging pedestrian-friendly public
access as follows:

 

  1. Public art incorporated into the project must be a significant piece(s) and
be approved by the City’s Art Commission and Architectural Review Board.

 

  2. Public art must be located on plazas or greenspace easily accessible to the
public.

 

  3. Public seating areas and other features of interest must be integrated into
the project.

 

Streetscape

 

The City of Clayton requires streetscape installation for all new development in
the Central Business District. Streetscape must be installed per the
specifications of CDG engineers, 1997, to assure conformance with the existing
streetscape already in place. Streetscape takes place on City right-of-way but
is paid by the developer. The following elements are included in the Clayton
streetscape requirements:

 

  1. Decorative tree grates generally located on the sidewalk near the curb.

 

  2. Tree(s) as specified by the City’s Pubic Works Department (including
irrigation).

 

  3. Brick banding along the sidewalk and surrounding tree grate(s).

 

  4. Light pole and fixture per Public Works specifications and placement.

 

Streetscape specifications are available from the City’s Public Works Department
and required on the plans as part of the Site Plan Review process.

 

F-5



--------------------------------------------------------------------------------

CONCLUSION:

 

The above objectives and standards will be required for the Centene project.
Additionally, the project must follow the normal approval process for
development in Clayton. This includes, but is not limited to, the provisions
found in the Zoning Ordinance governing Planned Unit Developments, the
Subdivision Ordinance for property assembly, the Architectural Review Standards
for design and material integrity and Site Plan Review provisions, which will
govern the majority of the elements related to the project.

 

END OF DOCUMENT

 

F-6